                              Commonwealth of Massachusetts
           MIDDLESEX SUPERIOR COURT DEPARTMENT
                      THE TRIAL COURT
                          WOBURN

                                     19_/ JO\ 0

I, C. Andrew Johnson, Deputy Assistant Clerk of the Superior Court, Within and for said

County of Middlesex, do certify that the annexed papers are true copies made by photographic

process of pleadings in \   '.1-.l:Q\c) entered in the Superior Court on the ~                         y of

 ----
- ~------,...~- in the year of our Lorda o \         :1
In testimony whereof, I hereunto set my hand and affix seal of said Middlesex Superior Court at

Woburn in said County, this      J      day of    \4-(,A J        ,in the year ofour Lord Two

Thousand Nineteen.                                                                                      __,
                                                                                  -~-                    =
                                                                                                         <.O
                                                                                                                 z
                                                                                  -- U?                          C">


                                                                                                                 ~.
                                                                                  .:..,--:> ·                    r-
                                                                                  -le:,                  cC,
                                                                                  ;::;o-
                                                                                  -U,
                                                                                                                 rn.,,
                                                                                                                 ;o_
                                                                                   c->-t
                                                                                   -{:::0                w       cnrn
                                                                                   o--n o- t                     00
                                                                                    ?.: C)
                                                                                                          -0
                                                                                                          ::3:    .,,
                                                                                                                  .,,
                                                                                    > 0                   ty
                                                                                    u, c:::                       C">
                                                                                     . ;x:,
                                                                                     <.n        __,.      ..c:       rn
                                                                                                           w




                                                                            ohnson
                                                                 Deputy A sistant Clerk
                                                  Office of Court Management
                                                    Fiscal Affairs Department
                                                         -ORDER F'ORM
                                                    INTERNAL SEQUENCE NUMBER _ _ _ - - - ' - - - -
                                                                         CaJendarYear- Chronologfcal Seq._


    Court °'partment~--'C=-'.---\_\.,..)_~-'--\
                                             _ _ _-'-'-_ _                Court Division:._ _ ___,__ _- ~ _
    Organization: _ _ _ _.....__ _ _ _ _ _ _--,-..,.._                  Phone Number: _ _ _ _ _-,.-___,;,_ _
    Coprt Office: {CHECK ONE -+-) o Clerk--Maglstrate • Register of Probate • land Court Recorder


    Name of Payor: _ _ _ _ _ _ _ __                     Address of Payor (if applicable) _ _ _ _ _ _ _ __
    Date of Request _ _ _ _ __
    Cashier's Initials:
                      ·-------
               q
    Case Number~._,___..}~___..,aQ,.,__-_\l)_-_ _.____
                                        MASSCQURTSRECEIPT#
    Case Name:_ _ _ _ _ __;__ _ _ _ _ _____                            (To be completed once receipted In MassCourts)

      Pr~ \\\ C"' °' \cA ) ~ '--l rt-er- c:E:~:E - - -
                                              C
                                                                           -~
                                                                                      i:            • Other _ _


 F \'\ e i Cl s+o~ -\-\ C\ \Jor et a (
        C CJ('                                    f'                        • Credit Card-.- -


                                                                       Per Unit                  SeiviceJltem
  Quantity                     Servicelltem                              £Qfil                    Subtotals

                 Copies                                           $                         $
                 Tapes                                            $                         $"

                 CMI Summons-                                     $                         $

                 Hospital Records                                 $                         $
                 Cert.tflcate_ of Judgement                       $                         $
                 Traascrlpts                                      $                         $             ---
                 Notary Certificates                              $                         $
                 Depositions                                      $                         $
                 Certified copy                                   $                         $
                 Other.·                                          -~                         $
                                                                   $                         $
                 Exemnlified Copy


J Y. ??5
                 Removal Fee

                 Please send a check to:
                                                                  ·t
                                                                   $~,   r:o per     r,      $
                                                                                             $     .60
                 Middlesex Superior Court
                  aoo Trade Center - 2ND Floor                                               1
                                                                                                  a)
                 Woburn,MA018o1


                  c/o Frank Meesa
 brownrudnick
  JOSHUA P. DUNN
  direct dial: (617) 856-8375
 jdunn@brownrudnick.com




                                                   August 5, 2019




VIA HAND DELIVERY                                                                                    FILED
                                                                                             IN THE OFFICE OF THE
                                                                                            CLERK OF COURTS
                                                                                         FOR THE COUNTY OF MIDDLESEX
Civil Clerk's Office
Middlesex Superior Court
200 Tradecenter Drive                                                                        AUG O5 2019
Woburn, MA 01801

RE: A. Richard Schuster v. Encore Boston Harbor, et al.,
          Civil Action No. 1981CV02010

Dear Sir or Madam:

       Enclosed please find Defendants' Notice of Filing of Removal for filing in the above-
referenced matter:

        Please acknowledge receipt of the filing by date stamping a copy of this letter and returning it
in the enclosed self-addressed stamped envelope. Thank you for your attention to this matter.

                                                   Sincerely,




Enclosure
cc:    Wayne F. Dennison, Esq.
       Joshua N. Garick, Esq.




    Brown Rudnick LLP I brownrudnick.com I One Financial Center, Boston. MA, 02111 11.617.856.8200
            COMMONWEALTH OF MASSACHUSETTS


MIDDLESEX, SS.                      SUPERIOR COURT DEPARTMENT
                                    CIVIL ACTION NO. 19cv2010

    RICHARD SCHUSTER

                       PLAINTIFF,

V




    ENCORE BOSTON HARBORET,AL.

                       DEFENDANT,




              REMOVAL TO U.S. DISTRICT COURT
CRTR2709-CR                                      COMMONWEALTH OF MASSACHUSETTS
                                                       MIDDLESEX COUNTY
       "   ___   ,,.                                      Docket Report




   1981CV02010 A. Richard Schuster Individually and On behalf of all others similarly situated vs. Encore
                                          Boston Harbor et al

 CASE TYPE:     Contract / Business Cases                                 FILE DATE:          07/15/2019
 ACTION CODE:   A99                                                       CASE TRACK:         F - Fast Track
 DESCRIPTION:   Other Contract Action
 CASE DISPOSITION DATE 08/07/2019                                         CASE STATUS:        Closed
 CASE DISPOSITION:       Transferred to another Court                     STATUS DATE:        08/07/2019
 CASE JUDGE:                                                              CASE SESSION:       Civil J Rm 420

                                                                PARTIES

 Plaintiff                                                             Attorney                                     674603
 A Richard Schuster Individually and On behalf of all                  Joshua Garick
 others similarly situated                                             Law Offices of Joshua N. Garick, P.C.
                                                                       Law Offices of Joshua N. Garick, P.C.
 New York, NY 10001                                                    34 Salem St
                                                                       Suite 202
                                                                       Reading, MA 01867
                                                                       Work Phone (617) 600-7520
                                                                       Added Date: 07/15/2019

 Defendant
 Encore Boston Harbor
 1 Broadway
 Everett, MA 02149
 Defendant
 Wynn MA, LLC

 Everett, MA 02149
 Defendant
 Wynn Resorts, LTD


                                                          FINANCIAL DETAILS

Date                   I   Fees/Fines/Costs/Charge              I   Assessed   I       Paid   I   Dismissed    I   Balance

07/15/2019             Civil Filing Fee (per Plaintiff)               240.00         240.00             0.00          0.00

07/15/2019             Civil Surcharge (G.L. c. 262, § 4C)             15.00          15.00             0.00          0.00

07/15/2019             Civil Security Fee (G.L. c. 262, § 4A)          20.00          20.00             0.00          0.00

07/15/2019             Fee for Blank Summons or Writ                   15.00          15.00             0.00          0.00
                       (except Writ of Habeas Corpus) MGL
                       262 sec4b

                                    Total                             290.00         290.00             0.00          0.00




Printed: 08/07/2019 3:07 pm                      Case No: 1981CV02010                                               Page: 1
07/15/2019                             Attorney appearance
-------------------------------------- Q_n_ this date Joshua Garick,_ E_l?_43~~~~d for_plaintiff A._ Richard_ Schuster _________________________________ _
07/15/2019                          Case assigned to:
               ___________________ R.9-MJ~~c;:-~_f_::f~-~t:rr_~ft~~~-~~9-~-~--9_1")_.Q!!_1~!~Q~-~--------------------------------------------------
Q!!1~!?9-~-~-----------~----------9Ei~!~~!_'?!~!l_~~~R!~-i~!-~!~-~--------------------------------------------------------------------------------------------
Q!!~-~{?9-~-~----------~----------~!~i_l_~~!!<?_l]_~~~~~-:>-~-~~J-~!~~------------------------------------------------------------------------------------------------------
Q![~-~~?.9_1_~----------------------[?~!!)and f~r jury trial _entered.·--------------------------------------------------------------------------------------------
07/15/2019                  3          A Richard Schuster Individually and On behalf of all others similarly                                      Henry
                                       situated's MOTION for appointment of Special Process Server.
                                       to appoint Robert Messina and/or Associates Constable. Dated:07/15/2019,
_______________________________________Motion_ALLOWED. _Copy given_ in _hand on_ 07/15/2019 ----------------------------------------------···-----------
07125/2019               4          Service Returned for
                                    Defendant Encore Boston Harbor: Service through person in charge I
                                    agent;

_______________________________________07/16/2019,_in hand_ to_ Ms. "Jane_ Doe", _1_ Broadway, Everett, MA ___________________________________________ _
07/25/2019               5          Service Returned for
                                    Defendant Wynn MA, LLC: Service through person in charge I agent;

-------------------------··------------°-7/15/2019,_in hand_ to_ Ross_ DePina,_ 155 _Federal Street, Boston,_ MA ____________________________________ _
07/25/2019               6          Service Returned for
                                    Defendant Wynn Resorts, LTD: Service through person in charge I agent;

_______________________________________07/15/2019,_in hand_ to_ Ross_ DePina,_ 155 _Federal Street, Boston,_ MA ____________________________________ _
08/07/2019                          REMOVED to the U.S. District Court

-----------··------------------------- Applies_To: _Encore_ Boston Harbor (Defendant) ---------------------------------------------------------------------
08/07/2019                             Case transferred to another court.




       MIDDLEsEx, ss.            Commonwealth of Massachusetts
                                    SUPERIOR COURT DEPARTMENT OF THE TRIAL COURT




                                                                                                                                I                              Page 2          I
                                             i
                          COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                               SUPERIOR COURT DEPAR1MENT

                                               )
A. RICHARD SCHUSTER,                           )
individually and on behalf ofall others        )
similarly situated,                            )
       Plaintiff,                              )

V.
                                               )
                                               )
                                                                  \~- ~lo
                                                       C.A. No.                     FILED
                                               )                             INLETHREKOFOFICE OF THE
                                                                            C          FCOURTS
ENCORE BOSTON HARBOR,                          )                         FOR THE COIJNTY OF MIDDLESEX
WYNN MA, LLC, and                              )
WYNN RESORTS, LTD.,                            )                                JUL 1 5 2019
______________
    Defendants.                                )
                                               )

                   CLASS ACTION COMPLAINT AND JURY DEMAND

I.       INTRODUCTION

         1.     In casino gaming, it is said that the house always wins. With the odds so

drastically in its favor, it is unfathomable that a casino would intentionally resort to cheating so

as to increase its statistical edge over the player even more. The Encore Boston Harbor casino

("Encore") has done just that. The Encore has disregarded Massachusetts law and ignored

established rules of the game of Blackjack to increase its statistical advantage and lower the

lawful payouts owed to its customers.

         2.     Specifically, Encore has willfully and intentionally paid its customers odds of 6 to

5 when a player is dealt a ''blackjack,".when Massachusetts law clearly and unambiguously

states that a player who is dealt a "blackjack" "shall be paid at odds of 3 to 2." See

Massachusetts Gaming Commission, RULES OF BLACKJACK (Feb. 11, 2019), at 13(e) (hereinafter

the "Rules ofBlackjack"). 1



1
    https://massgaming.com/wp-content/uploads/RULES-Blackjack-2-11-19.pdf


                                                   1
         3.     While this may not sound significant, an analysis using conservative estimates

and assumptions suggests that the aggregate loss to Massachusetts consumers is astounding.

Assuming an average wager of$50.00 per hand and 80 hands ofBlacltjack per hour, Encore's

customers can expect to lose $35.60 per hour more than the losses they are already expected to

incur in a fair Blackjack game that complies with Massachusetts law.2 The math is even more

disturbing when you multiply this average expected loss by five players per table, by 20 tables

offering the crooked Blackjack game at any given time, and by 24 hours the casino is open each

day. This means Encore is stealing $85,440.00 from its customers each day, or well in excess of

$30 million each year.

         4.     Encore is not content on stealing money from only its customers who play table

games; Encore has also found a way to take money from its slot customers, too. When a slot

player cashes out his or her winnings at a ticket redemption machine positioned throughout the

casino, these machines only pay out in whole dollar amounts, with.out paying change, and

without instruction on how to obtain the balance. The unredeemed change, therefore, is never

returned to the player and is simply added to Encore's coffers.

         5.     This lawsuit seeks to return the millions of dollars Encore has brazenly stolen and

will continue to steal from its customers unless and until it changes its practices to conform with

Massachusetts law.

II.      PARTIES

         6.     Plaintiff A. Richard Schuster ("Plaintiff') resides in the State of New York.

         7.     Encore Boston Harbor ("Encore'') is a luxury resort casino located at 1 Broadway,

Everett, Middlesex County, Massachusetts.



2
    See https://www.blackjackinfo.com/no-6-to-5-blackjack/.

                                                 2
         8.      Wynn MA, LLC is a Nevada limited liability company with a principal place of

business in Everett, Middlesex County, Massachusetts.

         9.      Wynn Resorts, Ltd. is a Nevada limited liability company with a principal place

of business in Everett, Middlesex County, Massachusetts.

         10.     Wynn MA, LLC and Wynn Resorts, Ltd. operate Encore and are licensed to offer

casino gaming.

ill.     FACTUAL BACKGROUND

       · : A.    BACKGROUND RELATING TO ALL CLAIMS


         11.    Encore is a beautiful facility, with a $2.6 billion cost to build, that boasts 144

table games and over 3,100 slot machines available to its customers.

         12.     In September of 2014, defendants were granted a license by the Massachusetts

Gaming Commission to operate a gaming casino in Everett, Massachusetts.

         13.    As an express condition of licensure, Encore is only authorized to offer for play

those table games and their rules authorized by the Massachusetts Gaming Commission. See 205

CODE. MAss. R.Eos.,    § 147.02.

         14.     On June 23, 2019, Encore had its grand opening to the general public.

         15.    To participate in any casino gaming, customers must convert cash into either

casino chips that can be used at table games or slot machine credits that can be used to play slots.

At the conclusion of a gambling session, any un-wagered chips or credits are supposed to be

refunded to the customer.

         B.     ENCORE CHEATS AT BLACKJACK TO INCREASE THE CASINO'S ADVANTAGE

         16.    One of the table games offered to Encore's customers is Blackjack.

         17.    Blackjack is a card game, the object of which is simply to get more points (i.e., by




                                                   3
totaling the value of your cards) than the dealer without going over a combined value of 21.

         18.    All players and the dealer are dealt two cards. Only one of the dealer's cards is

shown to the player. If a player's first two cards include one ace and one card with a value often

(which includes a ten,jack, queen or king), that player has been dealt a "blackjack," which,

pursuant to the Rules of Blackjack, "shall be paid at odds of3 to 2." See RULES OF BLACKJACK,

at 3(e). 3

         19.    For example, if a player places a wager of $50.00 and is dealt a "blackjack," he or

she will be paid $75.00 (i.e., a payout ratio of 3 :2).

         20.    Many of.the Blackjack games offered on the main casino floor fail to comply with

the Rules ofBlackjack.4 At these non-compliant Blackjack tables, Encore inexplicably makes a

payout of 6:5 if a player has been dealt a ''blackjack."

         21.    Under these less favorable payout rules, if a player placed the same $50.00 wager

as the previous example, and is dealt a "blackjack," Encore will only pay the player $60.00 (i.e.,

a payout ratio of 6:5).

         22.    The Rules of Blackjack do authorize a payout of 6:5 in limited situations, but this

is only when the casino offers the "6 to 5 blackjack variation," which, itself, has its own set of

defined rules articulated by the Massachusetts Gaming Commission.

         23.    The "6 to 5 blackjack variation" of Blackjack differs from the traditional



3
  A "blackjack" is legally defined as "an ace and any card having a point value of 10 dealt as the
initial two cards to a player or a dealer except that this shall not include an ace and a ten point
value card dealt to a player who has split pairs." See id., at 1.

4
  Plaintiff concedes that not all Blackjack tables at Encore violate Massachusetts law. Upon
information and belief, most ofEncore's compliant Blackjack tables are offered exclusively in
the upper terrace level of the casino - an area that, according to prominent signage, is reserved
for Encore's high rollers. The non-complaint Blackjack tables are found on the main casino
floor which is open to the general public without restriction.


                                                    4
Blackjack game because it is played with either a single deck or two stacked decks of cards. See

RULES OF BLACKJACK, at§§ 2(a)(l) and 6a(b). Conversely, a traditional game is played with a

shoe of six or eight decks of cards. See id., at § 2(a)(4). Under the "6 to 5 blackjack variation,"

the players are dealt two cards faced down, and are then permitted to ''pick up and evaluate the

two cards dealt to him or her." Id., at 6a(d). Conversely, players are dealt two cards faced up

and are not permitted to touch the cards under the traditional Rules of Blackjack. See id., at§

6(e).

        24.    The following chart illustrates the difference between traditional Blackjack and "6

to 5 blackjack variation," as articulated in the Rules of Blackjack:

                                                Traditional   6 to 5 Variation
                        Decks per Shoe             6or 8          1 or 2
                        cards Dealt               Face Up       Face Down
                        Touching Cards         Not Allowed        Allowed
                        HitSoft17                Yes or No          Yes
                        "Blackjack" Payout          3:2             6:5

        25.    These rule differences are important because it alters, significantly, the casino's

statistical advantage. Playing Blackjack with a single deck or double deck increases the player's

advantage by .48% or .19%, respectively. See Wizard ofOdds Consulting, Inc., BLACKJACK

RULE VARIATIONS (Jan. 21, 2019), accessible at <https://wizardofodds.corn/garnes/blackjack/

rule-variations/>. Because the player is gaining these advantages, the casino is permitted to

offset this edge by coupling these rules with other rules designed to reduce the player advantage.

        26.    A dealer hitting on a soft-17 reduces the player advantage by .22%. See id 5


5 In  Blackjack, an "ace" can have the value of either 1 or 11. See RULES OF BLACKJACK, at §
2(b)(3). A "soft total" is defined as "the total point count of a hand containing an ace when the
ace is counted as 11 in value." Id, at § 1. Thus, a soft-17 would be, for example, an ace and a
six. While the casino has the option to either hit or stand on soft-17, if the casino elects the later,
it is doing so intentionally so as to increase the house advantage to the detriment of the player.
See id., at§ 12(b).


                                                   5
       27.       Similarly, using the 6:5 payout for "blackjack" reduces the player advantage by

1.39%. See id.

       28.       Upon information and belief, Encore does not offer the actual "6 to 5 blackjack

variation" that is authorized by law, as there are no single or two deck shoes, cards are dealt to

players face up, and the players are not allowed to touch the cards.

       29.       Instead, in violation of Massachusetts law, Encore has coupled the "6 to 5

blackjack variation" rules that are favorable to the house, with the traditional rules that are also

favorable to the house. This is designed to maximize the casino's advantage far in excess of that

which is permitted under either variation of Blackjack that is approved by the Massachusetts

Gaming Commission. Instead of playing by these established rules~ Encore has created its own

set of rules as follows:

                                                        Encore Rules
                             Decks per Shoe                   8
                             Cards Dealt                  Face up
                             Touching cards              Not Allowed
                             Hit Soft 17                     Yes
                             "Blackjack" Payout              6:5

       30.       This unlawful set of rules created unilaterally by Encore has resulted in decreased

payouts to players, increased losses to players, and increased profits to Encore.

       31.     This unlawful set of rules is not permitted under Massachusetts law.

       C.      ENCORE FAUS TO PAY OUT SLOT WINNINGS

       32.       To play slot machines, a player deposits cash into the slot machine, which is

converted to credits that can be used to make a wager.

       33.       At the conclusion of any wager, the players can "cashout" any unused credits

remaining on the slot machine. When the player hits the "cashout" button, the machine prints a

ticket that can be redeemed at ticket redemption machines positioned throughout the casino.


                                                  6
        34.      These ticket redemption machines look like ATM machines. Once the ticket is

inserted, the machine is supposed to dispense cash to the customer in the amount of the ticket.

        35.      The ticket redemption machines, however, only pay out whole dollar amounts,

without change, and without instruction on how to redeem the balance.

        36.      Encore always rounds down, meaning a player will forfeit any amounts of the

ticket above the last whole dollar amount.

        37.      All unclaimed funds are retained by Encore.

        D.       FACTS RELATING TO PLAINTIFF'S GAMING EXPERIENCE AT ENCORE

        38.      On July 11, 2019, Plaintiff gambled at Encore.

        39.      Plaintiff played several table games at Encore, including Blackjack.

        40.      At the Blackjack table, the dealer used an eight deck shoe.

        41.      At the Blackjack table, the players, including the Plaintiff, were not allowed to

touch the cards, and all cards were dealt face up.

        42.      At the Blackjack table, Encore made 6:5 payouts when a player was dealt a

''blackjack.''

        43.      The plaintiff was, in fact, dealt several "blackjacks" while playing Blackjack.

However, he only received a payout of 6:5 when he was dealt each "blackjack."

        44.      The Plaintiff also played slots ~hile at Encore.

        45.      When the Plaintiff cashed out his balances on the slot machines, he was given

tickets with the balance owed to him.

        46.      The Plaintiff attempted to cashout these tickets at ticket redemption centers

positioned throughout the casino. However, Encore only paid out whole dollars, and failed to

pay the balance due on these tickets.




                                                   7
            47.       As a result, the Plaintiff never received the full amount of slot credits that he was

    owed.

            E.        CLASS ACTION ALLEGATIONS6

            48.       Plaintiff brings this action on behalf of himself and as a class action, pursuant to

    the provisions of Rules 23(a) and (b) of the Massachusetts Rules of Civil Procedure and G. L. c.

    93A, § 9(2) on behalf of a class consisting of all Encore Boston Harbor casino customers who

    played a slot machine or Blackjack at a table offering a payout of 6 to 5 when being dealt a

    "blackjack." 7

            49.       Certification of Plaintiffs claims for class-wide treatment is appropriate because

    Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

    would be used to prove those elements in individual actions alleging the same claims.

            50.       Numerosity-MAss. R. CIV. P. 23(aXl). The class is so numerous that individual
                  '
    joinder of all class members is impracticable. Plaintiff believes that there are thousands of class

    members. Class members may be notified of the pendency of this action by recognized, Court-

    approved notice dissemination methods, which may include U.S. mail, electronic mail, Internet

    postings, aD:dlor published notice.

            51.       Commonality and Predominance-MASS. R. CIV. P. 23(a)(2) and 23(b). This

    action involves common questions of law and fact, which predominate over any questions



    6
      The Plaintiff intends to amend this Complaint to include a cause of action under G. L. c. 93A
    for unfair and deceptive business practices. This amendment is anticipated if, after the
    defendants are given 30 days to respond to a demand, a reasonable offer of settlement is not
    made to Plaintiff and members of the class. After amendment, the Plaintiff will pursue class
    certification under standards enumerated in either MAss. R. CIV. P. 23 or G: L. c. 93A, § 9.

    7
·    The Plaintiff reserves the right to amend the class definition if further information and
    discovery indicates that the class definition should be narrowed, expanded, or otherwise
    modified, including but not limited to, the creation of multiple classes or subclasses.


                                                        8
affecting only individual class members. All class members were subject to the same deception,

and all involve common questions of law and fact.

        52.     Typicality-MASS. R. Crv. P. 23(a)(3). Plaintiff's claims are typical of the claims

of the other members of the class because, among other things, all class members were similarly

injured through the uniform misconduct described herein and all class members have the same

claim, i.e., that E;ncore violated the Rules of Blackjack by paying 6 to 5 odds when a player is

dealt a "Blackjack," and by only paying whole dollars to slot players attempting to monetize

their cashout tickets.

        53.     Adequacy of Representation-MASS. R. C1v. P. 23(a)(4) and G. L. c. 93A, § 9(2).

Plaintiff is an adequate class representative because his interests do not conflict with the interests

of the other members of the class he seeks to represent; he has retained counsel competent and

experienced in class action litigation, and Plaintiff intends to prosecute this action vigorously.

The class' interests will be fairly and adequately protected by Plaintiff and counsel.

        54.     Similarly Situated and Injured Persons - G. L. c. 93A, § 9(2). The proposed class

consists of customers who have suffered the same injury as the Plaintiff and who, for the reasons

stated above, are similarly situated to each other and to the Plaintiff.

        55.     Superiority-MASS. R. Civ. P. 23(b). A class action is superior to any other

available methods for fairly and efficiently adjudicating this controversy, and no unusual

difficulties are likely to be encountered in the management of this class action. The damages

suffered by Plaintiff and the other members of the class are relatively small compared to the

burden and expense that would be required to individually litigate their claims against Encore, so

it would be impracticable for class members to individually seek redress for Encore's wrongful

conduct. Even if the class members could afford individual litigation, the court system could




                                                  9
not. Individualized litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

IV.    CAUSES OF ACTION

                                          COUNT ONE
                                      BREACH OF CONTRACT

       56.     The Plaintiff readopts and realleges the preceding paragraphs, and incorporates

them into this count.

       57.     Plaintiff and members of the class entered into a contract with Encore to play

Blackjack with the understanding that all wagers would comply with the Rules of Blackjack

enumerated by the Massachusetts Gaming ·Commission.

       58.     Plaintiff and members of the class _entered into a contract with Encore to make

slot wagers with the understanding that all credits remaining on the slot machine could be

redeemed in full at the player's sole option.

       59.     Plaintiff and members of the class have fully performed all covenants, conditions

and obligations required by them, except to the extent made impossible by the defendants.

       60.     The defendants breached these contracts by failing to conduct Blackjack games in

accordance with the Rules of Blackjack. This includes, without limitation, reducing a

"blackjack" payout from 3:2 to 6:5 (i.e., an additional 20% vig).

       61.     The defendants breached these contracts by failing to refund all slot credits in full.

       62.     As a direct and proximate cause of these breaches, Plaintiff and members of the

class have incurred significant financial damages.




                                                 10
                                             COUNTTWO
                                         UNJUST ENRICHMENT

        63.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them

into this count.

        64.        All monies paid to defendants that should have been paid or returned to Plaintiff

and members of the class constitute a benefit that the defendants aggressively sought and

voluntap.ly accepted.

        65.        Retention of these benefits would violate fundamental principles of justice, equity

and good conscience.

                                           COUNT THREE
                                        PROMISSORY ESTOPPEL

        66.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them

into this count.

        67.        Defendants promised to Plaintiff and members of the class that all'Blackjack

wagers would comply with the Rules of Blackjack enumerated by the Massachusetts Gaming

Commission.

        68.        Defendants promised Plaintiff and members of the class that all credits remaining

on slot.machines could be redeemed in full at the player's sole option.

        69.        Plaintiff and members of the class reasonably relied on these promises to their

economic detriment.

        70.        As a direct and proximate cause of these breached promises, Plaintiff and

members of the class have incurred significant financial damage.

                                            COUNTFOUR
                                          CONVERSION/fHEFf

        71.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them



                                                    11
•



    into this count.

             72.       Plaintiff and members of the class paid money to the defendants for the

    opportunity to gamble at Encore.

             73.       These monies were converted to casino chips or slot credits that could be used to

    make wagers at the casino.

             74.       All remaining chips and slot cr~dits that were not wagered were refundable at any

    time.·

             75.       The defendants have unlawfully and wrongfully exercised dominion and control

    over Plaintiff's and members of the class' money by withholding and otherwise failing to pay

    20% of the player's winnings when being dealt a "blackjack" in violation of Massachusetts law ·

    and the Rules of Blackjack.

             76.       The defendants have unlawfully and wrongfully exercised dominion and control

    over Plaintiff's and members of the class' money by withholding and otherwise failing to pay

    change remaining on slot machine cashout tickets.

             77.       Plaintiff and members of the class have an ownership and/or possessory right in

    these monies as they are either: (1) payouts due in accordance with Massachusetts law and the

    Rules of Blackjack; or (2) un-wagered funds belonging to the player.

             78.       As a direct and proximate cause of µiese unlawful acts, Plaintiff and members of

    the class have incurred significant financial damage.

    V.       PRAYER FOR RELIEF

             WHEREFORE, the Plaintiff, individually and on behalf of all others similarly situated,

    respectfully requests that the Court order the following relief:

             A.        An order certifying the class .as requested herein;




                                                         12
  •




                 B.       Actual and statutory damages;

                 C.      Treble damages as required by law;

                D.       An order enjoining defendants from continuing to engage in the unlawful conduct
                         alleged herein;

                E.       Attorneys' fees and costs to plaintiffs and the class; and

               F.        Such other and further relief as may be just and proper.


                                                   JURYDEMAND

               The Plaintiff, individually and on behalf of all others similarly situated, hereby demands

       a trial by jury of all claims in this Complaint so triable.




      Dated: July 15, 2019                                     Counsel for Plaintiffand the Class




MIDDLESEX, SS.
                     Commonwealth          of Massachusetts
                      SUPERIOR COURT DEPARTMENT OF THE TRIAL COURT

                      In testimony that the foregoing is a true copy on file
                      and of record made by photographic process,_ I hereunto
                      set my hand and affi the seal of said Superior Court
                      th"    venth   y O    ugust, 2019.
                                                                                      DOCKET NUMBER
                                                                                                                                                       Trial Court of Massachusetts
         CIVIL ACTION COVER SHEET
                                                                                     \0\-}d.o                                                          The Superior Court
PLAINTIFF(S):            A RICHARD SCHUSTER                                                                                                     COUNTY
                                                                                                                                                               Middlesex
ADDRESS:

219 E. 1181h Snet                                                                                               DEFENDANT(SJ:            ENCORE BOSTON HARBOR

NewYOlk, NY 10021                                                                                               WYNNMA,LLC

ATTORNEY:                JOSHUA N. GARICK, ESQ.                                                                 WYNN RESORTS, LID.

ADDRESS:                  Law Offices of Joshua N. Garick, P.C.                                                 ADDRESS:

:W Salem Street, Suite 202                                                                                      1 Broadway

Reading, MA 01867                                                                                               Ewrett, MA 02149

BBO:                     874803

                                                         TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
              CODE NO.                              TYPE OF ACTION (specify)              TRACK              HAS A JURY CLAIM BEEN MADE?
       A99                                  Other Contracl/Business Action                 F                  [81 YES       NO                                                      D
    "If "Other'' please deecrlbe:                 Claims relating to unpaid casino wagers.

               Is there a claim under G.L. c. 93A?                                                                             Is this a class action under Mass. R. Civ. P. 23?
               0    YES          (81 NO                                                                                             (81 YES               NO    O
                                                                     STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, Itemized and detailed statement of the facts on which the mdersigned plaintiff or plaintiffs counsel relies to determine money damages.
For this form, disregard double or treble damage daims; indicate single damages only.

                                                                                                           TORT CLAIMS
                                                                                          (attach additional sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses .................................................................................................................................................................
        2. Total doctor expenses ....................................................................................................................................................................   ...s- - - -
        3. Total chiropractic expenses .......................................................... ..................•..... f.l           ........................ .................................     s____
        4. Total physical therapy expenses·············································"··· ··········c~k~~~........... .................................                                               S
        5. Total other expenses (desaibe below) .•.............•..............•......... .... 'FOftTHE'COUNTY·~MmOilsmc."··· ·······...........................                                         $_ _ _ __
                                                                                                                                                                                   Subtotal (A):        $,.__ _ __

B. Documented lost wages anc1 compensation to date ····································· ...............                    JlJb..1.5..2.ms............... .................................            $
C. Documented property damages to date .............................. ......................... ............................................................ .............................. .           $
D. Reasonably anticipated Mure medical and hospital expenses ..............................~·············                .......•...........••............... ......•.........................          s
E. Reasonably anticipated lost wages .............................................................. .................. · · · ~ ~           ...............................................
                                                                                                                                               ..                                            ..         $
F. Other documented Items of damages (descrtbe below) ............................... ........... ..                    .•..      ..             · ..........................................           s
                                                                                                             1-_,:._          _,c___~----~
G. Briefly descnbe plaintiff's injury, Including the                nature and extent of injury:
                                                                                                                                                                                     TOTAL (A-F):$
                                                                                                                                                                                                        ----
                                                                     CONTRACT CLAIMS
                                                           (attach additional sheets as necessary)
   n This action includes a daim lnvoMng collection of a delit incurred ptl'Sllant to a revolving credit agreement Mass. R. Clv. P. 8.1 (a).
Provide a detailed desaiptlon of clalm(s):
                                                                                                                                      TOTAL:$ 30.000.000.00
Breach of contract, conversion, promissory estoppel and unjust enrichm
                                                                                                                                                                                        Date: Jul 15, 2019
 Signature of Attorney/ Unrepresented Plaintiff: X
RELATED ACTIONS: Please provide the case num


                                                                        CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform ules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about cou .connected d. ute resoluti   ae ·    and discuss with them the
advantages and disadvantages of the various metho             IS  te
                                                                                                                                                                                        Date: Jul 15, 2019
Signature of Attorney of Record: X
                          COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                               SUPERIOR COURT DEPARTMENT

                                              )
A. RICHARD SCHUSTER,                          )
individually and on behalfofall others        )
similarly situated,                           )
        Plaintiff,                            )
                                              )
V.                                            )       C.A.No.
                                              )                                  FILED
                                                                           IN THE OFFICE OF THE
ENCORE BOSTON HARBOR,                         )                           CLERK OF COURTS
                                                                       FOR THI: COUNTY OF MIODLESEX
WYNN MA, LLC, and                             )
WYNN RESORTS, LTD.,                           )                             JUL 15 2019
    Defendants.                               )
______________                                )

     PLAINTIFF'S MOTION FOR APPOINTMENT OF SPE

        Pursuant to Rule 4(c) of the Massachusetts Rules of Civil Procedure, the plaintiff hereby

moves that the Court appoint Constable Robert Messina and/or an Associate Constable from his

office, a disinterested party and of legal age, as special process server for the purpose of serving

all pleadings in this action.

                                                      Respectfully submitted,



                                                         shua N. Garick                  03)
                                                      LAW OFFICES OF JOSHUA N. GARICK, P.C.
                                                      34 Salem Street, Suite 202
                                                      Reading, Massachusetts 01867
                                                      Phone: (617) 600-7520
                                                      Joshua@GarickLaw.com

                                                      Counsel for Plaintiff and the Class
Dated: July 15, 2019
                                                                                                                JUL       z5 2D19
                                          Com~onwealth of Massachusetts                                                                 l
                                                                                                                ,;:.'•·
                                                                                                                          ,.- . _.,.-   i
          MIDDLESEX,SS.                                               TRIAL COURT OF. THE COM
                                                                      SUPERIOR COURT DEPARTMENT·
                                                                                                               EA6%f/~:¼--~~==--1
                                                                      CIVIL DOCKET N0. 198 lCV0 2 0lO

           A. Richard Schuster                 PLAINTIFF(S)
          ---------·                                           '

          V.
          Encore Boston Harbor    DEFENDANT(S)
          Wynn MA, LLC and Wynn Resorts, Ltd.
                                                                   SUMMONS

          THIS SUMMONS IS DIRECTED TO               Encore Boston Harbor                    . (Defendant's name) .

          You are being sued. The Plalntlff(s) named above has started a lawsuit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the   Woburn                    Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for In the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
          to resolve this matter with th~ Plaintiff. If you· need more time t~ respond, you may request an
          extension of time In writing fro~ the Court.
2.        How to ·Respond. To respond to this lawsuit, you must file. a written response with the court and mail a
          copy to the Plaintiffs Attorney (or the Plaintiff, if u~represented). You can do this by:        -
     a.   Filing your signed original response with the Clerk's Office for Civil Business, Woburn         Court,
          200 Trade Ce~i8cfress), by mall or in person.~ Woburn, MA 01801
     b.   Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
          address:Joshua N. Garick, Esq., 34 Salem St.! Suite 202, Reading, MA 01867

3.        What to Include In your response. An "Answer'' Is one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described in the Complaint, then you must Include those claims
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 1O days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P.12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions·
          described in the rules of the Court in which the complaint was filed, available at
          www.mass:gov.courts/case-legal-res/rule·s of court.                   .
4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.   Required information on all filings: The ·civil docket number" appearing at the top of this notice is the
     case number assign·ed to this case and must appear on the front of your Answer or Motion to Dismiss.
                                                           0
     You should refer to yourself as the "Defendant.

     Witness Hon. Judith Fabrlcant, Chief Justice on _July 15                             19
                                                                                       ,20_.




     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before it Is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS

              I hereby certify that on       JULY      16 , 2 O1 9          , 20 1 _9 , I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):BY LEAVING IN HAND WITH THE CONCIERGE,
     MS.     "JANE DOE" WHO REFUSED SERVICE.                                 SAID SERVICE WAS MADE AT ENCORE
     BOSTON HARBOR,                1   BROADWAY,           EVERETT, MA. ALSO SERVED WAS THE CIVIL
     ACTION COVER SHEET, TRACKING ORDER AND MOTION                                               4C
                  JU_L_Y_1_6_,=--_
     Dated: _ _ _ _                            , 2o_1_9               Signature:~ ./Jt,               ~✓
                                                                       CONSTABLE, MASS. RULE                         4C

     N.B.     TO PROCESS SERVER:


               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX • BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                              I                                              JULY 16, , 20....!_9           I
                                                                                                                                                \
                                                                                                                                                 '
                                                                                                          ,·.,·JUL Z.6 2t119                 I
                                                                                                                                             !
                                                                                                              .
                                                                                                             _ .:-:::·--                    i
                                         Commonwealth of Massachusetts
                                                                                                       ¾i~;~:.~ -i~-~,,-<J.1~;;~'. .:
                                                                                                      ~---- ~t:R~~ .
                                                                                                                                        If
                                                                                                                                        .
          MIDDLESEX.SS.                                              TRIAL COURT OF THE COMMONWEALTl-f--'--'-··--·---i
                                                                     SUPERIOR COURT DEPARTMENT
                                                                     CIVIL DOCKET    NO.
                                                                                     19       aicvo
                                                                                           20 1          o
          _A_._R_i_c_h_a_r_d_S_c_h_u_s_te_r_ _. , PLAINTIFF(S),

          V.

           Encore Boston Harbor    DEFENDA.NJ(S)
           Wynn MA, LLC and wynn Resorts, Et" •
                                                                  SUMMONS

          THIS SUMMONS IS DIRECTED TO               Wynn MA, LLC                           . (Defendant's name)

          You are being sued. The Plalntiff(s) named above has started a lawsuit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the Woburn                       Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1.        Yo~ must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will atso lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
                                                                           to
          to resolve this matter with the Plaintiff. .If you need more time respond, you may request an
          extension of time in writing from the Court.
2.        How to Respond. To 'respond to this lawsuit, you must file a written response with the court and mall a
          copy to the Plaintiff's Attorney (or the Plaintiff, If unrepresented). You can do this by:        -
     a    FiliDQ your signed original response with the Clerk's Office ~ Civil B~nnirs. 01 Court             Court,·.
          200
          -                  {&caress ), by manor In person,_
                Trade Cente.:r                              AND Wo urn,
     b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address: Joshua N. Garick, Esq., 34 Salem St~, Suite 202, Reading, MA 01867
3.        What to Include in your response. An "Answer" is one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint
          Some defenses, called affirmative defenses, must be stated In your Answer or you may lose your right to
          use.them in court. If you hi;ive any ctaill)S against the Plaintiff (referred to as counterclaims} that are
          based on the same facts or transaction described in the Complaint, then you must include those claims
          In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit If you want to have your case heard by a Jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss,n if you believe that the complaint is legally invalid or legally insufficient A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons fisted under Mass. R. Clv. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
          described In the rules of the Court in which the complaint was filed, available at
          www.mass.gov.courts/case-legal--res/rules of court.
4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp. ·
5.   Required Information on all filings: The "civil docket number" appearing at the top of this notice is the
     case· number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should niifer to you~if as the· "Defendant.;.

     Witness Hon. Judith Fabricant. Chief Justice on           July 15                 , 20~.




     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before It Is served on the Defendant




                                           PROOF
                                            :. .
                                                 OF. . SERVICE
                                                         ..    OF PROCESS
                                                                   .  .

               I hereby certify that on       JULY 15 , _2 Q19              ,·20~ . I served a copy o_f thi!:I ~mmons,'
     together with a copy of the co~plaint _In this actlo~. on the defend~nt _n~med in this summons, ir:t the
                                   BY GIVING IN HAND TO MR. ROSS De PINA OF
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):
     CT CORPORATION SYTEM, AGENT FOR THE WITHIN NAMED DEFENDANT, WYNN, MA,LLC
     SAID SERVICE WAS MADE AT 155 FEDERAL STREET, BOSTON, MA. ALSO SERVED WA~
     WAS THE CIVIL ACTION COVER SHEET, TRACKING ORDER AND 4C MOTION.
     oated: _ _ _ _       J_U_L_Y_l_S....,_ , 20_19_                     ~~
                                                                      Sign a t u r e . i i ~' ~
                                                                          CONSTABLE, MASS. RULE 4C

     N.B.     TO PROCESS SERVER:


               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                             ·~1__________J_uL_Y_1_s_,_._20:1:9_1
                                                                                                             11\1 I Mt   Ut-f"lCE ()~ TI~t:
                                                                                                          CLER!< OF S,'.)\F?TE:
                                                                                                     FOR THE co:.1N1·-., ( _,,- •, ~;f"r";_.'7f;:E:..:
                                                                                                                                                             I
                                                                                                                                                             l



                                                                                                              JUL          ~ 5 2019                          /
                                                                                                                                                         !
                                                                                                               &~--                                      l
                                         Commonwealth of Massachusetts
                                                                                                       .__-"' ,•;,· /- •' .. .,,- ' -;r' '
                                                                                                     ,-~rJ;.,1-··· ::.,,/ ~<;i,.e;;,.J
                                                                                                             I    -
                                                                                                                      _.._ ________
                                                                                                                     -'
                                                                                               ._...__---::.C,LE:Rr,._
                                                                                                                            r
                                                                                                                                   ...              _    .
                                                                                                                                                         l
                                                                                                                                                         l
                                                                                                                                                         (

          MIDDLESEX,SS.                                              TRIAL COURT OF THE COMMONWEALTH
                                                                     SUPERIOR COURT DEPARTMENT
                                                                     CIVIL DOCKET NO. I 9 SlCVOZOIO

          A_._R_ic_h_a_r_d_S_ch_u_s_t_e_r_ _ , PLAINTIFF(S),

          V.

           Encore Boston Harbor   , DEFENDANT(S)
           Wynn MA, LLC and Wynn Resorts, Ltd.
                                               SUMMONS

          THIS SUMMONS IS DIRECTED TO               Wynn Resorts, Ltd.                    . (Defendant's name)

          You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
          Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
          filed in the    Woburn                  Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
          to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
          extension of time In writing from the Court.
2.        How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
          copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: ·
     a.   ~i839 ~~1:l~g~:~~pinal respon~e with the Clerk's Offi~o~~gv!I ~i'b1.sno1 Woburn                       Court,
                        _\aaaress), by mail or in person, AND
     b.   Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
          address:Joshua N. Garick, Esq., 34 Salem St._, Suite 202, Reading, MA 01867
3.        What to Include In your response. An "Answer" is one type of response to a Complaint. Your Answer
          must state\vhether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court. If you .have any claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described in the Complaint, then you must Include those claims
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial In your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint is legally invalid or legally Insufficient. A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions•
          described in the rules of the Court In which the complaint was filed, available at
          www.mass.gov.courts/case-legal-res/rules of court.
4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/setfhelp.
5.   Required Information on all filings: The "civil docket number" appearing at the top of this notice is the
     case number assigned l'o ~is case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant•

     Witness Hon. Judith Fabricant, Chief Justice on           July 15                 , 20...!2.




     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before It is served on the Defendant.




                                           P800F OF SERVICE OF PROCESS
                                                                                   .                ..
              1hereby certify:that on        JULY 15, 2019                  , 201.2.., t served a copy of this summons.
     together with a copy of the complaint In this action. on the defendant named in this summons, In the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):BY
                                     GIVING IN HAND TO MR. ROSS De PINA OF
     CT CORPORATION SYSTEM, AGENT FOR THE WITHIN NAMED DEFENDAN~ WYNN
     RESORTS, LTD. SAID SERVICE WAS MADE AT 155 FEDERAL STREET, ~OSTON, MA
     ALSO SERVED WAS THE CIVIL ACTION COVER·AHEET, TRACKING ORDER AND 4C
     MOTION.                                                                                                ·        ,
     Dated:         JULY 15,                   ,2019                  Signature:~~
                                                                        CONSTABLE, MASS. RULE 4C

     N.B.     TO PROCESS SERVER:


               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX. BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT~




                                             l                                                 JlJLY 15,.20 19              I
                                                       DOCKET NUMBER
          CIVIL TRACKING ORDER                                                    Trial Court of Massachusetts
             (STANDING ORDER 1- 88)                     1981CV02010               The Superior Court
CASE NAME:
                                                                                   Michael A. Sullivan, Clerk of Court
      A. Richard Schuster Individually and On behalf of all others similarly
      situated vs. Encore Boston Harbor et al                                      Middlesex Countv
To:   File Copy                                                                   COURT NAME & ADDRESS
                                                                                   Middlesex County Superior Court - Woburn
                                                                                   200 Trade Center
                                                                                   Woburn, MA 01801




                                                TRACKING ORDER - F - Fast Track
             You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
      than the deadlines indicated.


              STAGES OF LITIGATION                                                     DEADLINE

                                                                                              FILED BY

      Service of process made and return filed with the Court                                 10/15/2019

      Response to the complaint filed (also see MRCP 12)                                      11/12/2019

      AH motions under MRCP 12, 19, and 20                                     11/12/2019     12/12/2019           01/13/2020

      AH motions under MRCP 15                                                 11/12/2019     12/12/2019           01/13/2020

      AH discovery requests and depositions served and non-expert
      depositions completed
                                                                               05/11/2020
                                                                                            C_=71-·          =======;
      AH motions under MRCP 56                                                 06/09/2020     07/09/2020

      Final pre-trial conference held and/or firm trial date set                                                   11/06fl020
                                                                                                             '



      Case shall be resolved and judgment shall issue by                                                         07/14/2021




  The final pre-trial deadline Is not the scheduled dateof the conference. You will be notified of that date at a later time.
  Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
  This case is assigned to



 DATE ISSUED              ASSISTANT CLERK                                                                PHONE

       07/15/2019            Maria Pantos                                                                   (781 )939-2781
                        COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                           SUPERIOR COURT DEPARTMENT
                                                         OF THE TRIAL COURT
                                                         Civil Action No. 1981CV02010
                                                                                           FILED
                                         )                                          IN THE OFFICE OF THE
                                                                                    CLERK OF COURTS
A. RICHARD SCHUSTER, individually and on )                                      FOR THE COUNTY C~ IAl!i0LESEX
behalf of all others similarly situated, )
                                         )                                           AUG O5 2019
       Plaintiff,                        )
                                         )
       V.                                )
                                         )
ENCORE BOSTON HARBOR; WYNN MA, LLC; )
and WYNN RESORTS, LIMITED,               )
                                         )

_________________
       Defendants.                       )
                                         )

                     DEFENDANTS' NOTICE OF FILING OF REMOVAL

       PLEASE TAKE NOTICE THAT, on August 5, 2019, Defendants, Wynn MA, LLC and

Wynn Resorts, Limited, removed the above-captioned action to the United States District Court

for the District of Massachusetts by filing a Notice of Removal in that Court. A copy of the

Notice of Removal is attached hereto as Exhibit A.

       Pursuant to 28 U.S.C. § 1446(d), this Court "shall proceed no further unless and until the

case is remanded."


                                                  Respectfully submitted,

                                                  WYNN MA, LLC and WYNN RESORTS,
                                                  LIMITED,




                                                     W    e F. Dennison (BBQ #558879)
                                                       shua P. Dunn (BBO #685262)
                                                     Brown Rudnick LLP
                                                    One Financial Center
                                                    Boston, MA 02111
                                                    (617) 856-8200
                                                    wdennison@brownrudnick.com
                                                    jdunn@brownrudnick.com


August 5, 2019



                               CERTIFICATE OF SERVICE

        I, Joshua P. Dunn, of Brown Rudnick, LLP, do hereby certify that on August 5, 2019, a
true copy of the above document was served upon the Plaintiffs attorney of record via U.S. mail.




                                              -2-
A
                Case 1:19-cv-11679 Document 1 Filed 08/05/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

A. RICHARD SCHUSTER, individually and on
behalf of all others similarly situated,

                 Plaintiff,
                                                    NO.
           V.

ENCORE BOSTON HARBOR; WYNN MA,
LLC; and WYNN RESORTS, LIMITED,

                 Defendants.

                              DEFENDANTS' NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441, 1446, and 1453(b), Defendants, Wynn MA, LLC and

Wynn Resorts, Limited (collectively, "Wynn"), hereby remove to this Court, the United States

District Court for the District of Massachusetts, the above-captioned action that was initiated by

plaintiff, A. Richard Schuster, individually and on behalf of all others similarly situated

("Schuster"), in the Superior Court of the Commonwealth of Massachusetts, Middlesex County.

       Removal is authorized by 28 U.S.C. §§ 1441 and 1453, and this Court has subject-matter

jurisdiction pursuant to 28 U.S.C. § 1332(a)(l), (d)(2) because Wynn and Schuster are of diverse

citizenship and Schuster alleges that the amount in controversy in this class action exceeds

$5,000,000, exclusive of interest and costs. In further support of this Notice of Removal, Wynn

states as follows:

                                       BACKGROUND

      1.         On or about July 15, 2019, Schuster filed the above-captioned action against

Wynn and Encore Boston Harbor, the name of the resort and casino owned by Wynn, in the

Massachusetts Superior Court for Middlesex County.
              Case 1:19-cv-11679 Document 1 Filed 08/05/19 Page 2 of 5



        2.      According to the returns of service filed by Schuster in this action, the summons

and Complaint was served on Wynn's registered agent in Massachusetts on July 15, 2019.

        3.      The Complaint asserts claims against Wynn for: Breach of Contract (Count One);

Unjust Enrichment (Count Two); Promissory Estoppel (Count Three); and Conversion/Theft

(Count Four).

        4.      The Complaint alleges that "there are thousands of class members." Compl.,

,rso.
        5.      The Civil Action Cover Sheet filed by Schuster and signed by his counsel in this

case avers that the "TOTAL" amount of claimed damages is "$30,000,000.00."

        6.      The Complaint seeks actual and statutory damages, treble damages, and attorneys'

fees.

        7.      The time for removal prescribed by 28 U.S.C. § 1446(b) has not expired.

                                       Grounds for Removal

         8.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(l),

(d)(2).

                                      Diversity of Citizenship

         9.     This action is between "citizens of different states," id.§ 1332(a)(l), and is a class

action in which "any member of a class of plaintiffs is a citizen of a State different from any

defendant," id. § 1332(d)(2)(A).

        10.     Wynn Resorts, Limited is a Nevada corporation with its principal place of

business in that state.

        11.     Wynn MA, LLC is a limited liability company organized under the laws of

Nevada with its principal place of business in that state.           See 28 U.S.C. § 1332(d)(10).




                                                  -2-
              Case 1:19-cv-11679 Document 1 Filed 08/05/19 Page 3 of 5



Moreover, Wynn MA, LLC is wholly owned by its sole member, Wynn America, LLC. Wynn

America, LLC is wholly owned by its sole member, Wynn Resorts Holdings, LLC. Wynn

Resorts Holdings, LLC is wholly owned by its sole member, Wynn Resorts, Limited, a Nevada

corporation with its principal place of business in that state.

    12.        Encore Boston Harbor is not a legal entity, but is the name of the resort and

casino that Wynn owns and operates in Massachusetts. Therefore, Encore Boston Harbor must

be disregarded in determining whether this action is removable on diversity-of-citizenship

grounds under§ 1332. See id. § 1441(b)(l) ("In determining whether a civil action is removable

on the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants

sued under fictitious names shall be disregarded.").

    13.        In the Complaint, Schuster alleges that he resides in the State of New York.

Compl., ,i 6. Upon information and belief, Schuster, the only named class member in this action,

is a citizen of New York.

        14.    Upon information and belief, at least one of the "thousands of class members,"

Compl., ,i 50, is a citizen of a state other than Nevada. See 28 U.S.C. § 1332(d)(2)(A).

                                       Amount in Controversy

        15.    Based on Schuster's allegations, the amount in controversy in this case exceeds

the threshold set forth in 28 U.S.C. § 1332(d)(2).

        16.    The Civil Action Cover Sheet filed by Schuster and signed by his counsel in this

case avers that the "TOTAL" amount of claimed damages is "$30,000,000.00."

        17.    The Complaint seeks actual and statutory damages, treble damages, and attorneys'

fees.




                                                  -3-
             Case 1:19-cv-11679 Document 1 Filed 08/05/19 Page 4 of 5



    18.        The amount claimed by Schuster in the Complaint and the Civil Action Cover

Sheet-an indispensable component of the "initial pleading" that initiated the case in

Massachusetts state court, 28 U.S.C. § 1446(c)(2), and an "other paper" in this action, id.

§ 1446(b)(3), (c)(3)(A)-"shall be deemed to be the amount in controversy," id. § 1446(c)(2).

    19.        Therefore, the claims of the individual class members, when considered in the

aggregate, see id.§ 1332(d)(6), exceed the sum of $5,000,000, exclusive of interests and costs.

                                           Class Size

    20.        There are more than 100 class members. See id.§ 1332(d)(5)(B).

    21.        The Complaint alleges that "there are thousands of class members." Compl.,

,so.
               The Procedural Requirements for Removal have been Satisfied

    22.        This notice of removal has been filed within 30 days after the receipt by Wynn of

the Complaint. See id. § 1446(b)(l).

    23.        Copies of all process, pleadings, and orders served upon Wynn are attached as

exhibits to this Notice of Removal. See id. § 1446(a).

    24.        All defendants who have been properly joined and served consent to removal of

this action. See id. § 1446(b)(2)(A).

    25.        This action has been removed to the district court of the United States for the

district and division embracing the place where this action was pending in state court. See id.

§§ 1441(a), 1446(a).

    26.        This class action was commenced after the Class Action Fairness Act's effective

date of February 18, 2005.




                                               -4-
               Case 1:19-cv-11679 Document 1 Filed 08/05/19 Page 5 of 5



    27.          Wynn will provide prompt written notice of the filing of this Notice of Removal

to Schuster and will file a copy of the notice with the Clerk of the Massachusetts Superior Court

for Middlesex County. See id.§ 1446(d).

                                      Non-Waiver of Defenses

    28.          By removing this action from Massachusetts Superior Court, Wynn does not

waive any defenses available to it.

    29.          By removing this action from Massachusetts Superior Court, Wynn does not

admit any of the allegations of the Complaint.

          WHEREFORE, Wynn removes the above-captioned action from Massachusetts

Superior Court to the United States District Court for the District of Massachusetts.

Dated: August 5, 2019

                                                   Respectfully submitted,

                                                   Isl Wayne F. Dennison
                                                   Wayne F. Dennison (BBO #558879)
                                                   Joshua P. Dunn (BBO #685262)
                                                   BROWN RUDNICK LLP
                                                   One Financial Center
                                                   Boston, MA 02111
                                                   (617) 856-8200
                                                   wdennison@brownrudnick.com
                                                   jdunn@brownrudnick.com

                                                   Attorneys for Defendants
                                                   Wynn MA, LLC; and Wynn Resorts, Limited


                                  CERTIFICATE OF SERVICE

          I hereby certify that a copy of this document was served upon the attorney of record for

the Plaintiff via U.S. mail on August 5, 2019.

                                                  Isl Joshua P. Dunn
                                                  Joshua P. Dunn



                                                 -5-
Case 1:19-cv-11679 Document 1-1 Filed 08/05/19 Page 1 of 2




              EXHIBIT 1
                                         C~e 1:19-cv-11679 Docun\J/1-1 Filed 08/05/19 Page 2 of 2
                                                                                      DOCKET NUMBER
                                                                                                                                                       Trial Court of Massachusetts
         CIVIL ACTION COVER SHEET
                                                                                      \0\-dtcto                                                        The Superior Court
 PLAINTIFF(S):           A RICHARD SCHUSTER                                                                                                     COUNTY
                                                                                                                                                               Middlesex
ADDRESS:

 219 E. 69th S1reet                                                                                             OEFENDANT(S):            ENCORE BOSTON HARBOR
-----------------------
 New York. NY 10021                                                                                             WYNNMA.LLC
-----------------------
ATTORNEY:                 JOSHUA N. GARICK. ESQ.
     ------------------
ADDRESS:                  Law Offices of Joshua N. Garick, P.C.
                                                                                                                WYNN RESORTS, LTD.

                                                                                                                ADDRESS:

 34 Salem Street, Suite 202
-----------------------
 Reading, MA 01887
                                                                                                                1 Broadway

                                                                                                                Everett, MA 02149
-----------------------
B80: 674603

                                                          TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
              CODE NO.                              TYPE OF ACTION (specify)               TRACK              HAS A JURY CLAIM BEEN MADE?
        A99                                 Other Contract/Business Action                  F                  [&I YES       NO                                                     O
    *If "Other'' please describe:                 Claims relating to unpaid casino wagers.



               •
               Is there a claim under G.L. c. 93A?
                    YES          [&j NO
                                                                                                                               Is this a class action under Mass. R. Clv. P. 23?
                                                                                                                                     [&j YES              NO    O
                                                                     STATEMENT OF DAMAGES PURSUANT TO G.L.                                     c. 212, § 3A
The following is a full, Itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
For this form, disregard double or treble damage claims; Indicate single damages only.

                                                                                                           TORT CLAIMS
                                                                                          (attach additional sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospital expenses .................................................................................................................................................................
        2. Total doctor expenses ....................................................................................................................................................................   s,.__ _ __
        3. Total chiropractic expenses .......................................................... ........................ f.lLED........................ .................................             $,.___ __
        4. Total physical therapy expenses ..................................................                 ··········c~..H\'k'f/fastf~........... .................................                  $
        5. Total other expenses (describe below) ......................................... •···"FOR"TH!"COUmY·OP'°'MmDte8tnl····· •·································                                    $~---
                                                                                                                                                                                 Subtotal (A):          Sc,.____

B. Documented lost wages and compensation to date ..................................... ...............                    JUb--1·9••2019-••············· ................................ .            $
C. Documented property damages to date .. ................. ................... ............... .. ........... ........................................ ..... .... .•..•..........................      $
D. Reasonably anticipated future medical and hospital expenses ..............................~·············                  ..•..............•..••.............. ............................... .     s
E. Reasonably anticipated lost wages .............................................................. .................. · · · ~ ~               .. ·
                                                                                                                                                  .............................................
                                                                                                                                                     ·                                             .    $
F. Other documented Items of damages (describe below) ............................... ........... ..                        ....      ..            · ......................................... .       s
                                                                                                             '-~---"'c___ff~____,
G. Briefly describe plaintiff's Injury, Including the nature and extent of injury:
                                                                                                                                                                                     TOTAL (A-F):$
                                                                                                                                                                                                        ----
                                                                                                 CONTRACT CLAIMS
                                                              (attach additional sheets as necessary)
  n  This action includes a claim involving collection of a det>t incurred pursuant to a revolving credit agreement Mass. R. Civ. P. 8.1 (a).
Provlde a detailed description of clalm(s):
                                                                                                                                       TOTAL: $ 30,000,000.00
 Breach of contract, conversion, promissory estoppel and unjust enrichm
                                                                                                                                                                                        Date: Jul 15, 2019
Signature of Attorney/ Unrepresented Plaintiff: X
RELATED ACTIONS: Please provide the case num


                                                                        CERTIFICATION PURSUANT TO SJC RULE 1:1B
I hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform ules on Dispute Resolution (SJC
Rule 1:18) requiring that I provide my clients with information about cou      nnected dis ute resoluti ae · and discuss with them the
advantages and disadvantages of the various metho             1s te re    tion.
                                                                                                                                                                                                        15 2019
Signature of Attorney of Record: X                                                                    ~-,                                                                               Date: Jul         ,
Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 1 of 14




               EXHIBIT 2
             Case 1: 19-cv-11679     Docum~:            Filed 08105/19 Page 2 of 14




                          COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                                SUPERIOR COURT DEPARTMENT

                                               )
A. RICHARD SCHUSTER,                           )
individually and on behalf ofall others        )
similarly situated,                            )
       Plaintiff,                              )
                                               )                  \~- JOlO
V.                                             )       C.A. No.                    FILED
                                               )                             IN THE OFFICE OF THE
                                                                            CLEAK OF COURTS
ENCORE BOSTON HARBOR,                          )                         FOR THE COUNTY OF MIDDLESEX
WYNN MA, LLC, and                              )
WYNN RESORTS, LTD.,                            )                              JUL 1 5 2019
______________
    Defendants.                                )
                                               )

                   CLASS ACTION COMPLAINT AND JURY DEMAND

I.     INTRODUCTION

        1.     In casino gaming, it is said that the house always wins. With the odds so

drastically in its favor, it is unfathomable that a casino would intentionally resort to cheating so

as to increase its statistical edge over the player even more. The Encore Boston Harbor casino

("Encore") has done just that. The Encore has disregarded Massachusetts law and ignored

established rules of the game of Blackjack to increase its statistical advantage and lower the

lawful payouts owed to its customers.

       2.      Specifically, Encore has willfully and intentionally paid its customers odds of 6 to

5 when a player is dealt a "blackjack," when Massachusetts law clearly and unambiguously

states that a player who is dealt a "blackjack" "shall be paid at odds of3 to 2." See

Massachusetts Gaming Commission, RULES OF BLACKJACK (Feb. 11, 2019), at ,r 3(e) (hereinafter

the "Rules ofBlackjack''). 1



1 https://massgaming.com/wp-content/uploads/RULES-Blackjack-2-11-19 .pdf



                                                   1
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 3 of 14




         3.      While this may not sound significant, an analysis using conservative estimates

and assumptions suggests that the aggregate loss to Massachusetts consumers is astounding.

Assuming an average wager of $50.00 per hand and 80 hands of Blackjack per hour, Encore's

customers can expect to lose $35.60 per hour more than the losses they are already expected to

incur in a fair Blackjack game that complies with Massachusetts law. 2 The math is even more

disturbing when you multiply this average expected loss by five players per table, by 20 tables

offering the crooked Blackjack game at any given time, and by 24 hours the casino is open each

day. This means Encore is stealing $85,440.00 from its customers each day, or well in excess of

$30 million each year.

         4.     Encore is not content on stealing money from only its customers who play table

games; Encore has also found a way to take money from its slot customers, too. When a slot

player cashes out his or her winnings at a ticket redemption machine positioned throughout the

casino, these machines only pay out in whole dollar amounts, wi~out paying change, and

without instruction on how to obtain the balance. The unredeemed change, therefore, is never

returned to the player and is simply added to Encore's coffers.

         5.     This lawsuit seeks to return the millions of dollars Encore has brazenly stolen and

will continue to steal from its customers unless ·and until it changes its practices to conform with

Massachusetts law.

II.      PARTIES

         6.     Plaintiff A. Richard Schuster ("Plaintiff'') resides in the State of New York.

         7.     Encore Boston Harbor ("Encore") is a luxury resort casino located at 1 Broadway,

Everett, Middlesex County, Massachusetts.



2 See   https://www.blackjackinfo.com/no-6-to-5-blackjack/.

                                                  2
               C,ase 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 4 of 14



         8.      Wynn MA, LLC is a Nevada limited liability company with a principal place of

business in Everett, Middlesex County, Massachusetts.

         9.      Wynn Resorts, Ltd. is a Nevada limited liability company with a principal place

of business in Everett, Middlesex County, Massachusetts.

         10.     Wynn MA, LLC and Wynn Resorts, Ltd. operate Encore and are licensed to offer

casino gaming.

Ill.     J?ACTUAL BACKGROUND

       ': A.     BACKGROUND RELATING TO ALL CLAIMS

         11.     Encore is a beautiful facility, with a $2.6 billion cost to build, that boasts 144

table games and over 3, 100 slot machines available to its customers.

         12.     In September of 2014, defendants were granted a license by the Massachusetts

Gaming Commission to operate a gaming casino in Everett, Massachusetts.

         13.     As an express condition oflicensure, Encore is only authorized to offer for play

those table games and their rules authorized by the Massachusetts Gaming Commission. See 205

CODE. MASS.     REos., § 147.02.

        14.      On June 23, 2019, Encore had its grand opening to the general public.

        15.      To participate in any casino gaming, customers must convert cash into either

casino chips that can be used at table games or slot machine credits that can be used to play slots.

At the conclusion of a gambling session, any un-wagered chips or credits are supposed to be

refunded to the customer.

        B.       ENCORE CHEATS AT BLACKJACK TO INCREASE THE CASINO'S ADVANTAGE

        16.      One of the table games offered to Encore's customers is Blackjack.

        17.      Blackjack is a card game, the object of which is simply to get more points (i.e., by




                                                    3
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 5 of 14



totaling the value of your cards) than the dealer without going over a combined value of 21.

        18.     All players and the dealer are dealt two cards. Only one of the dealer's cards is

shown to the player. If a player's first two cards include one ace and one card with a value of ten

(which includes a ten,jack, queen or king), that player has been dealt a "blackjack," which,

pursuant to the Rules of Blackjack, "shall be paid at odds of 3 to 2." See RULES OF BLACKJACK,

at 3(e).3

        19.     For example, if a player places a wager of$50.00 and is dealt a "blackjack," he or

she will be paid $75.00 (i.e., a payout ratio of 3:2).

        20.     Many of the Blackjack games offered on the main casino floor fail to comply with

the Rules ofBlackjack.4 At these non-compliant Blackjack tables, Encore inexplicably makes a

payout of 6:5 if a player has been dealt a ''blackjack."

        21.     Under these less favorable payout rules, if a player placed the same $50.00 wager

as the previous example, and is dealt a "blackjack," Encore will only pay the player $60.00 (i.e.,

a payout ratio of 6:5).

        22.     The Rules of Blackjack do authorize a payout of 6:5 in limited situations, but this

is only when the casino offers the "6 to 5 blackjack variation," which, itself, has its own set of

defined rules articulated by the Massachusetts Gaming Commission.

        23.     The "6 to 5 blackjack variation" of Blackjack differs from the traditional



3
  A "blackjack" is legally defined as "an ace and any card having a point value of 10 dealt as the
initial two cards to a player or a dealer except that this shall not include an ace and a ten point
value card dealt to a player who has split pairs." See id., at 1.
4 Plaintiff concedes that not all Blackjack tables at Encore violate Massachusetts law. Upon
information and belief, most ofEncore's compliant Blackjack tables are offered exclusively in
the upper terrace level of the casino - an area that, according to prominent signage, is reserved
for Encore's high rollers. The non-complaint Blackjack tables are found on the main casino
floor which is open to the general public without restriction.

                                                  4
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 6 of 14




Blackjack game because it is played with either a single deck or two stacked decks of cards. See

RULES OF BLACKJACK, at§§ 2(a)(l) and 6a(b). Conversely, a traditional game is played with a

shoe of six or eight decks of cards. See id, at§ 2(a)(4). Under the "6 to 5 blackjack variation,"

the players are dealt two cards faced down, and are then permitted to ''pick up and evaluate the

two cards dealt to him or her." Id., at 6a(d). Conversely, players are dealt two cards faced up

and are not permitted to touch the cards under the traditional Rules of Blackjack. See id., at§

6{e).

        24.     The following chart illustrates the difference between traditional Blackjack and "6

to 5 blackjack variation," as articulated in the Rules of Blackjack:

                                                Traditional   6 to 5 Variation
                        Decks per Shoe            6or8             1 or2
                        cards Dealt              Face Up         Face Down
                        Touching Cards          Not Allowed       Allowed
                        Hit Soft 17              Yes or No           Yes
                        "Blackjack" Payout          3:2              6:5

        25.     These rule differences are important because it alters, significantly, the casino's

statistical advantage. Playing Blackjack with a single deck or double deck increases the player's

advantage by .48% or .19%, respectively. See Wizard of Odds Consulting, Inc., BLACKJACK

RULE VARIATIONS (Jan. 21, 2019), accessible at <https://wizardofodds.com/games/blackjack/

rule-variations/>. Because the player is gaining these advantages, the casino is permitted to

offset this edge by coupling these rules with other rules designed to reduce the player advantage.

        26.     A dealer hitting on a soft-17 reduces the player advantage by .22%. See id. 5


5 In  Blackjack, an "ace" can have the value of either 1 or 11. See RULES OF BLACKJACK, at §
2(b)(3). A "soft total" is defined as ''the total point count of a hand containing an ace when the
ace is counted as 11 in value." Id, at§ 1. Thus, a soft-17 would be, for example, an ace and a
six. While the casino has the option to either hit or stand on soft-17, if the casino elects the later,
it is doing so intentionally so as to increase the house advantage to the detriment of the player.
See id., at§ 12(b).

                                                   5
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 7 of 14



        27.      Similarly, using the 6:5 payout for "blackjack" reduces the player advantage by

1.39%. See id.

        28.      Upon information and belief, Encore does not offer the actual "6 to 5 blackjack

variation'' that is authorized by law, as there are no single or two deck shoes, cards are dealt to

players face up, and the players are not allowed to touch the cards.

        29.      Instead, in violation of Massachusetts law, Encore has coupled the "6 to 5

blackjack variation" rules that are favorable to the house, with the traditional rules that are also

favorable to the house. This is designed to maximize the casino's advantage far in excess of that

which is permitted under either variation of Blackjack that is approved by the Massachuse~s

Gaming Commission. Instead of playing by these established rules, Encore has created its own

set of rules as follows:

                                                        Encore Rules
                             Decks per Shoe                   8
                             Cards Dealt                   Face up
                             Touching Cards              Not Allowed
                             Hit Soft 17                     Yes
                             "Blackjack" Payout              6:5

       30.      This unlawful set of rules created unilaterally by Encore has resulted in decreased

payouts to players, increased losses to players, and increased profits to Encore.

       31.      This unlawful set of rules is not permitted under Massachusetts law.

       C.       ENCORE FAILS TOP AY OUT SLOT WINNINGS

       32.      To play slot machines, a player deposits cash into the slot machine, which is

converted to credits that can be used to make a wager.

       33.      At the conclusion of any wager, the players can "cashout" any unused credits

remaining on the slot machine. When the player hits the "cashout" button, the machine prints a

ticket that can be redeemed at ticket redemption machines positioned throughout the casino.


                                                  6
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 8 of 14



        34.      These ticket redemption machines look like ATM machines. Once the ticket is

inserted, the machine is supposed to dispense cash to the customer in the amount of the tic~et.

       35.       The ticket redemption machines, however, only pay out whole dollar amounts,

without change, and without instruction on how to redeem the balance.

       36.       Encore always rounds down, meaning a player will forfeit any amounts of the

ticket above the last whole dollar amount.

       37.       All unclaimed funds are retained by Encore.

       D.        FACTS RELATING TO PLAINTIFF'S GAMING EXPERIENCE AT ENCORE

       38.       On July 11, 2019, Plaintiff gambled at Encore.

       39.       Plaintiff played seve~al table games at Encore, including Blackjack.

       40.       At the Blackjack table, the dealer used an eight deck shoe.

       41.       At the Blackjack table, the players, including the Plaintiff, were nqt allowed to

touch the cards, and all cards were dealt face up.

       42.       At the Blackjack table, Encore made 6:5 payouts when a player was dealt a

''blackjack."

       43.       The plaintiff was, in fact, dealt several "blackjacks" while playing Blackjack.

However, he only received a payout of 6:5 when he was dealt each "blackjack."

       44.      · The Plaintiff also played slots ~hile at Encore.

       45.       When the Plaintiff cashed out his balances on the slot machines, he was given

tickets with the balance owed to him.

       46.       The Plaintiff attempted to cashout these tickets at ticket redemption centers

positioned throughout the casino. However, Encore only paid out W:hole dollars, and failed to

pay the balance due on these tickets.




                                                   7
                     Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 9 of 14




          4 7.         As a result, the Plaintiff never received the full amount of slot credits that he was

 owed.

          E.           CLASS ACTION ALLEGATIONS6

          48.          Plaintiff brings this action on behalf of himself and as a class action, pursuant to

 the provisions of Rules 23(a) and (b) of the Massachusetts Rules of Civil Procedure and G. L. c.

 93A, § 9(2) on behalf of a class consisting of all Encore Boston Harbor casino customers who

 played a slot machine or Blackjack at a table offering a payout of 6 to 5 when being dealt a

 "blackjack."7

          49.          Certification of Plaintifrs claims for class-wide treatment is appropriate because

 Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

 would be used to prove those elements in individual actions alleging the same claims.

          50.          Numerosity-MAss. R. CIV. P. 23(a)(l). The class is so numerous that individual
                 '
 joinder of all class members is impracticable. Plaintiff believes that there are thousands of class

 members. Class members may be notified of the pendency of this action by recognized, Court-

 approved notice dissemination methods, which may include U.S. mail, electronic mail, Internet

 postings, m1:dlor published notice.

          51.          Commonality and Predominance-MASS. R. CIV. P. 23(a)(2) and 23(b). This

 action involves common questions of law and fact, which predominate over any questions



 6 The  Plaintiff intends to amend this Complaint to include a cause of action under G. L. c. 93A
 for unfair and deceptive business practices. This amendment is anticipated if, after the
 defendants are given 30 days to respond to a demand, a reasonable offer of settlement is not
 made to Plaintiff and members of the class. After amendment, the Plaintiff will pursue class
 certification under standards enumerated in either MAss. R. CIV. P. 23 or o; L. c. 93A, § 9.

· 7 ThePlaintiff reserves the right to amend the class definition if further information and
 discovery indicates that the class definition should be narrowed, expanded, or otherwise
 modified, including but not limited to, the creation of multiple classes or subclasses.


                                                         8
              I
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 10 of 14




affecting only individual class members. All class members were subject to the same deception,

and all involve common questions of law and fact.

        52.       Typicality- MASS. R. C1v. P. 23(a)(3). Plaintiff's claims are typical of the claims

of the other members of the class because, among other things, all class members were similarly

injured through the uniform misconduct described herein and all class members have the same

claim, i.e., that ~ncore violated the Rules of Blackjack by paying 6 to 5 odds when a player is

dealt a "Blackjack," and by only paying whole dollars to slot players attempting to monetize

their cashout tickets.

        53.       Adequacy of Representation- MASS. R. CIV. P. 23(a)(4) and G. L. c. 93A, § 9(2).

Plaintiff is an adequate class representative because his interests do not conflict with the interests

of the other members of the class he seeks to represent; he has retained counsel competent and

experienced in class action litigation, and Plaintiff intends to prosecute this action vigorously.

The class' interests will be fairly and adequately protected by Plaintiff and counsel.

       54.        Similarly Situated and Injured Persons - G. L. c. 93A, § 9(2). The proposed class

consists of customers who have suffered the same injury as the Plaintiff and who, for the reasons

stated above, are similarly situated to each other and to the Plaintiff.

       55.        Superiority-MASS. R. CIV. P. 23(b). A class action is superior to any other

available methods for fairly and efficiently adjudicating this controversy, and no unusual

difficulties are likely to be encountered in the management of this class action. The damages

suffered by Plaintiff and the other members of the class are relatively small compared to the

burden and expense that would be required to individually litigate their claims against Encore, so

it would be impracticable for class members to individually seek redress for Encore's wrongful

conduct. Even if the class members could afford individual litigation, the court system could




                                                   9
             Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 11 of 14



not. Individualized litigation creates a potential for inconsistent or contradictory judgments, and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

IV.    CAUSES OF ACTION

                                           COUNT ONE
                                      BREACH OF CONTRACT

       56.      The Plaintiff readopts and realleges the preceding paragraphs, and incorporates

them into this count.

       57.      Plaintiff and members of the class entered into a contract with Encore to play

Blackjack with the understanding that all wagers would comply with the Rules of Blackjack

enumerated by the Massachusetts Gaming ·Commission.

       58.      Plaintiff and members of the class .entered into a contract with Encore to make

slot wagers with the understanding that all credits remaining on the slot machine could be

redeemed in full at the player's sole option.

       59.      Plaintiff and members of the class have fully performed all covenants, conditions

and obligations required by them, except to the extent made impossible by the defendants.

       60.      The defendants breached these contracts by failing to conduct Blackjack games in

accordance with the Rules of Blackjack. This includes, without limitation, reducing a

"blackjack" payout from 3:2 to 6:5 (i.e., an additional 20% vig).

       61.      The defendants breached these contracts by failing to refund all slot credits in full.

       62.      As a direct and proximate cause of these breaches, Plaintiff and members of the

class have incurred significant financial damages.




                                                  10
              Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 12 of 14



                                             COUNTTWO
                                         UNJUST ENRICHMENT

        63.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them

into this count.

        64.        All monies paid to defendants that should have been paid or returned to Plaintiff

and members of the class constitute a benefit that the defendants aggressively sought and

voluntaply accepted.

        65.        Retention of these benefits would violate :fundamental principles of justice, equity

and good conscience.

                                            COUNT THREE
                                        PROMISSORY ESTOPPEL

        66.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them

into this count.

        67.        Defendants promised to Plaintiff and members of the class that alfBlackjack

wagers would comply with the Rules of Blackjack enumerated by the Massachusetts Gaming

Commission.

        68.        Defendants promised Plaintiff and members of the class that all credits remaining

on slot.machines could be redeemed in full at the player's sole option.

       69.         Plaintiff and members of the class reasonably relied on these promises to their

economic detriment.

       70.         As a direct and proximate cause of these breached promises, Plaintiff and

members of the class have incurred significant financial damage.

                                            COUNTFOUR
                                          CONVERSION/rHEFT

        71.        Plaintiff readopts and realleges the preceding paragraphs, and incorporates them


                                                    11
               Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 13 of 14 .




into this count.

         72.       Plaintiff and members of the class paid money to the defendants for the

opportunity to gamble at Encore.

         73.       These monies were converted to casino chips or slot credits that could be used to

make wagers at the casino.

         74.       All remaining chips and slot cr~dits that were not wagered were refundable at any

time.·

         75.       The defendants have unlawfully and wrongfully exercised dominion and control

over Plaintiff's and members of the class' money by withholding and otherwise failing to pay

20% of the player's winnings when being dealt a "blackjack" in violation of Massachusetts law ·

and the Rules of Blackjack.

         76.       The defendants have unlawfully and wrongfully exercised dominion and control

over Plaintiff's and members of the class' money by withholding and otherwise failing to pay

change remaining on slot machine cashout tickets.

         77.       Plaintiff and members of the class have an ownership and/or possessory right in

these monies as they are either: (1) payouts due in accordance with Massachusetts law and the

Rules of Blackjack; or (2) un-wagered funds belonging to the player.

         78.       As a direct and proximate cause of~ese unlawful acts, Plaintiff and members of

the class have incurred significant financial damage.

V.       PRAYERFORRELIEF

         WHEREFORE, the Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court order the following relief:

         A.        An order certifying the class -as requested herein;




                                                     12
•                Case 1:19-cv-11679 Document 1-2 Filed 08/05/19 Page 14 of 14




            B.      Actual and statutory damages;

            C.      Treble damages as required by law;

            D.      An order enjoining defendants from continuing to engage in the unlawful conduct
                    alleged herein;

            E.      Attorneys' fees and costs to plaintiffs and the class; and

            F.      Such other and further relief as may be just and proper.


                                              JURYDEMAND

           The Plaintiff, individually and on behalf of all others similarly situated, hereby demands

    a trial by jury of all claims in this Complaint so triable.




                                                              shua N. Garick (BBO #6746
                                                            LAW OFFICES OF JOSHUA N. GA
                                                            34 Salem Street, Suite 202
                                                            Reading, Massachusetts 01867 ·
                                                            Phone: (617) 600-7520
                                                            Joshua@GarickLaw.com

                                                            Counsel for Plaintiff and the Class
    Dated: July 15, 2019




                                                       13
Case 1:19-cv-11679 Document 1-3 Filed 08/05/19 Page 1 of 2




              EXHIBIT 3
                                        Case 1:19-cv-11679 Document 1-3 Filed 08/05/19 Page 2 of 2
                                                              DOCKET NUMBER
             CIVIL TRACKING ORDER                                                    Trial Court of Massachusetts
                  (STANDING ORDER 1- 88)                       1981CV02010           The Superior Court
CASE NAME:
                                                                                      Michael A. Sullivan. Clerk of Court
      A. Richard Schuster Individually and On behalf of all others similarly
                                                                                      Middlesex County
      situated vs. Encore Boston Harbor et al
To:   File Copy                                                                      COURT NAME & ADDRESS
                                                                                       Middlesex County Superior Court - Woburn
                                                                                       200 Trade Center
                                                                                       Woburn, MA 01801




                                                          TRACKING ORDER - F - Fast Track
                  You are hereby notified that this case is on the track referenced above as per Superior Court Standing
      Order 1-88. The order requires that the various stages of litigation described below must be completed not later
    than the deadlines indicated.


                    STAGES OF LITIGATION                                                    DEADLINE

                                                                                                 FILED BY

      Service of process made and return filed with the Court                                    10/15/2019

      Response to the complaint filed (also see MRCP 12)                                         11/12/2019

      All motions under MRCP 12, 19, and 20                                       11/12/2019     12/12/2019         01/13/2020

      All motions under MRCP 15                                                   11/12/2019     12/12/2019         01/13/2020

      All discovery requests and depositions served and non-expert
                                                                                  05/11/2020
      depositions completed

      All motions under MRCP 56                                                   06/09/2020

      Final pre-trial conference held and/or firm trial date set                                                    11/06/2020

      Case shall be resolved and judgment shall issue by




   The final pre-trial deadline Is not the scheduled date of the conference. You will be notified of that date at a later time.
   Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.
   This case is assigned to



  DATE ISSUED                           ASSISTANT CLERK                                                     PHONE

       07/15/2019                          Maria Pantos                                                        (781 )939-2781

 DMemme Prlftllcl: 07-15-201110:1':11
Case 1:19-cv-11679 Document 1-4 Filed 08/05/19 Page 1 of 2




              EXHIBIT4
             Case l:19-cv-11679 Document 1-4 Filed 08/05/19 Page 2 of 2

                                                  3
                           COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss.                                               SUPERIOR COURT DEPARTMENT

                                              )
A. RICHARD SCHUSTER,                          )
individually and on behalf ofall others       )
similarly situated,                           )
       Plaintiff,                             )
                                              )
V.                                            )       C.A. No.
                                              )                                    FILED
                                                                            IN THE OFFICE OF THE
ENCORE BOSTON HARBOR,                         )                            CLERK OF COURTS
                                                                        FOR THE' COUNTY OF MIDDLESEX
WYNN MA, LLC, and                             )
WYNN RESORTS, LTD.,                           )                              JUL 15 2019
______________
    Defendants.                               )
                                              )

     PLAINTIFF'S MOTION FOR APPOINTMENT OF SPE
                                                                                                       ', .,,,;.
        Pursuant to Rule 4(c) of the Massachusetts Rules of Civil Procedure, the plaintiff hereby

moves that the Court appoint Constable Robert Messina and/or an Associate Constable from his

office, a disinterested party and of legal age, as special process server for the purpose of serving

all pleadings in this action.

                                                      Respectfully submitted,



                                                        shua N. Garick ( BO #67 03)
                                                      LAW OFFICES OF JOSHUA N. GARICK, P.C.
                                                      34 Salem Street, Suite 202
                                                      Reading, Massachusetts O1867
                                                      Phone: (617) 600-7520
                                                      Joshua@GarickLaw.com

                                                      Counsel for Plaintiff and the Class
Dated: July 15, 2019
Case 1:19-cv-11679 Document 1-5 Filed 08/05/19 Page 1 of 3




              EXHIBIT 5
                         Case 1:19-cv-11679 Document 1-5 Filed 08/05/19



                                                              3-
                                           Commonwealth of Massachusetts
                                                                                                           "#'~
                                                                                                                     JUL        z 5 2D19
                                                                                                                     -·:~~r .- . .--
                                                                                                                  .rJftt;,<<- ~--··~ . . ·( r..-~...... \
                                                                                                                                                             l
                                                                                                                                                            1·
          MIDDLESEX,SS.                                                TRIAL COURT OF. THE COM   WEAb:ii;j~~:~~~~--1
                                                                       SUPERIOR, COURT DEPARTMENT·                 ___,
                                                                       CIVIL DOCKET No.1981CV02010

          _A_._R_i_ch_a_r_d_s_ch_u_s_t_e_r__ , PLAINTIFF($),

          V.
          Encore Boston Harbor   , DEFENDANT($)
          Wynn MA, LLC and Wynn Resorts, L.fd.
                                                                 SUMMONS

          THIS SUMMONS IS DIRECTED TO                Encore Boston Harbor                    . (Defendant's name)

          You are being sued. The Plalntlff{s) named above has started a lawsuit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the    Woburn                    Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
          to resolve this matter with th~ Plaintiff. If you· need more time t~ respond, you may request an
          extension of time In writing fro~ the Court.
2.        How to ·Respond. To respbnd to this lawsuit, you must file· a wrl~en response with the court arid mall a
          copy to the Plaintiff's Attomey {or the Plaintiff, If u~represented). You can do .this by:       -             .
     a    Filing your signed original response with the Clerk's Office for Civil Business, Woburn         Court,
          200 Trade Ce~&8cfress), by mall or in person, AND Woburn, MA 01801
     b.   Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address:Joshua N. Garick, Esq., 34 Salem St.! Suite 202, Reading, MA 01867
3.        What to include In your response. An "Answer" ls one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
          use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described In the Complaint, then you must include those claims
          in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 1o days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint Is legally invalid or legally Insufficient A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P.12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for •civil Motions•
          described in the rules of the Court in which the complaint was filed, available at.
          www.mass:gov.courts/case-legal-res/rules of court.                    .
                Case 1:19-cv-11679 Document 1-5 Filed 08/05/19 Page 3 of 3




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     Information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.
5.   Required Information on all filings: The •civil docket number" appearing at the top of this notice Is the
     case number assign·ed to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the "Defendant."

     Witness Hon. Judith Fabrlcant, Chief Justice on _July 15                             19
                                                                                       ,20_.




            _:::
     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
     summons before It Is served on the Defendant.




                                           PROOF OF SERVICE OF PROCESS

              I hereby certify that on JULY 16 , 2 O1 9              , 2Q 1 _9 , I served a copy of this summons,
     together with a copy of the complaint in this action, on the defendant named in this summons, In the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):BY LEAVING IN HAND WITH THE CONCIERGE,
     MS.     "JANE DOE" WHO REFUSED SERVICE.                                 SAID SERVICE WAS MADE AT ENCORE
     BOSTON HARBOR, 1 BROADWAY, EVERETT, MA. ALSO SERVED WAS THE CIVIL
     ACTION COVER SHEET, TRACKING ORDER AND MOTION 4C

     Dated: _ _ _ _J_U_L_Y_1_6__,.____ ' 20 ~                         Signature:,~ fk.,-             ~
                                                                       CONSTABLE, MASS. RULE 4C

     N.B.     TO PROCESS SERVER:


              PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX • BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                             JULY 16, , 20...!J            I
Case 1:19-cv-11679 Document 1-6 Filed 08/05/19 Page 1 of 3




              EXHIBIT 6
                      Case l:19-cv-11679 Document 1-6 Filed 08/05/19 Page



                                                          ----
                                                             5
                                         Commonwealth of Massachusetts
                                                                                                           ·'·,-JUL ~-5 2019

                                                                                                        ~~~~ic:~_. . ,i~>-··c;,1.::.~. \
                                                                                                           --....:,,1,)::;f~i\   ,.   --..
                                                                                                                                             ,tf

          MIDDLESEX,SS.                                             TRIAL COURJ OF THE COMMONWEALTH __,_ _____________i
                                                                    SUPERIOR COURT DEPARTMENT
                                                                    CIVIL DOCKET NC:i°. 1981CV02010

          _A_._R_i_c_h_a_rd_S_c_h_u_s_te_r_ _. , PLAINTIFF(S),

          V.
           Encore Boston Harbor    DEFENDANJ(S)
           wynn MA, LLC and Wynn Resorcs, LC.
                                                                 SUMMONS

          THIS SUMMONS IS DIRECTED TO                  Wynn MA, LLC                      . (Defendant's name)

          You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
          Plalntlff's Complaint flied against you is attached to this summons and the original complaint has been
          filed in the Woburn                       Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1.        Yoi,1 must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for In the complaint. You wlll also lose the
          opportunity to tell your side of the sto_ry. You must respond to this lawsuit in writing even if you expect
                                                  it
          to resolve this matter with the Plalntiff. you need rriore time to respond, you may request an
          extension of time in writing from the Court.
2.        How to Respond. To 'respond to this lawsuit, you must file a written response with the court and mall a
          copy to the Plaintiff's Attorney (or· the Plaintiff, If unrepresented). You can do this by:  -
     a.   £~8gt~~~~ga:~:~~inal response wl'th the Clerk's Offic~b~uCM~ B~n~Tso1 Court                        Court,'.
          -                  taaaress), by mail or in person, AND                           ·
     b.   Delivering or malling a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
          address: Joshua N. Garick, Esq., 34 Salem St:, Suite 202, Reading, MA 01867
3.        What to include in your response. An "Answer'' Is one type of response to a Complaint. Your Answer
          must state whether you agree or disagree with the fact(s) alleged In each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated In your Answer or you may lose your right to
           use.them in court. If you h~ve any claill)s against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described In the Complaint, then you must Include those claims
          In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint Is legally invalid or legally Insufficient A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P. 12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions•
          described In the rules of the Court in which the complaint was filed, available at
          www.mass.gov.courts/case-legal-res/rules of court.
                      Case 1:19-cv-11679 Document 1-6 Filed 08/05/19 Page 3 of 3




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp. ·
5.   Required Information on all fillngs: The "civil docket number" appearing at the top of this notice Is the
     case· number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should ~fer to your:s~if as the· "Defendant.-.

     Witness Hon. Judith Fabricant, Chief Justice on                                July 15            ,20~.




     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be Indicated on the
     summons before It is served on the Defendant




                                                            PROOF
                                                             ·.. . OF,• SERVICE
                                                                          ..    OF PROCESS
                                                                                    .  .


                   I hereby certify that on                         JULY      l 5, _2p_19 ·, ·20_-1.9, I served a copy o! thl~ ~ummons,
     together with a copy of the co~plaint _In this action_, on the defend~nt _na_med in this summons, i~ the
                                    BY GIVING IN HAND TO MR. ROSS DePINA OF
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):
     CT CORPORATION SYTEM, AGENT FOR THE WITHIN NAMED DEFENDANT, WYNN, MA,LLC
     SAID SERVICE WAS MADE AT '155 FEDERAL STREET, BOSTON, MA. ALSO SERVED W~~
     WAS THE CIVIL ACTION COVER SHEET, TRACKING ORDER AND 4C .MOTION.
     Dated: _ _ _. . :J.. .:U.. ;;;L:..::Yc.._.:;;;1.. ::.5. ,_,_   , 20 19              Signature~              ~
                                                                                            CONSTABLE, MASS. RULE 4C

     N.B.          TO PROCESS SERVER:


                   PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                               ·1...__________J_u_L_Y_1_s_,_·_~0~1:9_
Case 1:19-cv-11679 Document 1-7 Filed 08/05/19 Page 1 of 3




              EXHIBIT 7
     t                                                                                                       11.,. 1 nt:   Ut-t-=ICE o~ iHI;

                          Case l:19-cv-11679 Document 1-7 Filed 08/05/19 P ge ~iht~b\Sr: f:?.t/;;;,~t~:r::.


                                                                     )-                                       JUL ~ 6 2019


                                               Commonwealth of Massachusetts

              MIDDLESEX,SS.                                                TRIAL COURT OF THE COMMONWEALTH
                                                                           SUPERIOR COURT DEPARTMENT
                                                                           CIVIL DOCKET NO. 19 BlCV02:0lO

              A_._R_i_ch_a_r_d_S_ch_u_s_t_e_r_ _ , PLAINTIFF(S),

              V.

               Encore Boston Harbor   , DEFENDANT(S)
               Wynn MA, LLC and Wynn Resorts, Ltd.
                                                   SUMMONS

              THIS SUMMONS IS DIRECTED TO                 Wynn Resorts, Ltd.                     . (Defendant's name)

              You are being sued. The Plaintlff(s) named above has started a lawsuit against you. A copy of the
              Plaintiffs Complaint filed against you is attached to this summons and the original complaint has been
              filed in the   Woburn                    Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.            You must respond to this lawsuit In writing within 20 days. If you do not respond, the court may decide
              the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
              opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
              to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
              extension of time In writing from the Court.
2.            How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
              copy to the Plaintiffs Attorney (or the Plaintiff, If unrepresented). You can do this by·: ·
         a.   ~i8~g ~~':ds~g~:~g~~lnal respon~e with the Clerk's Offi~e0 ~~{~v!I ~i'b;_sg Woburn               Court,
                                                                                         01
                              . \aaaress), by mail or In person,~
         b.   Delivering or malling a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
              address:Joshua N. Garick, Esq., 34 Salem St • ., Suite 202, Reading, MA 01867
3.            What to Include In your response. An "Answer'' is one type of response to a Complaint. Your Answer
              must state\vhether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
              Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
              use them In court. If you .have any claims against the Plaintiff (referred to as counterclaims) that are
              based on the same facts or transaction described In the Complaint, then you must Include those claims
              in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
              lawsuit. If you want to have your case heard by a jury, you must specifically request a Jury trial In your
              Answer or in a written demand for a jury trial that you must send to the other side and file with the
              court no more than 1O days after sending your Answer. You can also respond to a Complaint by filing a
              "Motion to Dismiss," if you believe that the complaint Is legally Invalid or legally Insufficient. A Motion
              to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P.12. If
              you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions"
              described in the rules of the Court In which the complaint was flied, available at
              www.mass.gov.courts/case-legal-res/rules of court.
                 Case 1:19-cv-11679 Document 1-7 Filed 08/05/19 Page 3 of 3




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5.   Requi,:ed Information on all filings: The "civil docket number" appearing at the top of this notice Is the
     case number assigned to ,his case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yours.elf a~ the "Defendant.•

     Witness Hon. Judith Fabrlcant, Chief Justice on           July 15                 ,20~.




     Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
     summons before It Is served on the Defendant.




                                           PijOOF Of'. SER.VICE OF PROCESS

              I hereby certi_fy .that on     JULY      15 , 201 9           , :20 19 _, I s~rved a ~PY of this summons,
     together with a copy of the complaint In this action, on the def~ndant named iri this summons, in the
     following manner (See Mass. R. Civ. P. 4(d}(1-5)):BY GIVING IN HAND TO MR. ROSS De PINA OF
     CT CORPORATION SYSTEM,                          AGENT FOR
                                      THE WITHIN NAMED DEFENDANT,tNNN
     RESORTS, LTD. SAID SERVICE WAS MADE AT 155 FEDERAL STREET, BOSTON, MA
     ALSO SERVED WAS THE CIVIL ACTION COVER·&HEET,                                               TRACKING ORDER AND                  4C
     MOTION.                                                                                                -        ,
     Dated:         JULY      15,              ,20..!i_               Signature:~~
                                                                      CONSTABLE, MASS. RULE 4C


     N.B.     TO PROCESS SERVER:


              PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT_-




                                             l                                                JULY      15 , , 20 19
•
    Case 1:19-cv-11679 Document 1-8 Filed 08/05/19 Page 1 of 4




                  EXHIBIT 8
Case Details - Massachusetts Trial Court 4                                                                                     Page 1 of 3
                                       Case 1:19-cv-11679 Document 1-8 Filed 08/05/19 Page 2 of 4

Skin to main content

 1981CV02010 A. Richard Schuster Individually and On behalf of all others
 similarly situated vs. Encore Boston Harbor et al

  Case Type
  Contract I Business Cases
  Case Status
  Open
  File Date
  07/15/2019
  DCM Track:
  F - Fast Track
  Initiating Action:
  Other Contract Action
  Status Date:
  07/15/2019
  Case Judge:

  Next Event:




  All lnfonnatlon      Party      Tlckler , Docket   Disposition


    ( Party lnfonnatlon
    i Schuster, A. Richard
    [_-Plaintiff __ . ____ _
        Alias                                                             Party Attorney
                                                                        • Attorney
                                                                        • Garick, Esq., Joshua
                                                                        • Bar Code
                                                                        • 674603
                                                                        • Address
                                                                        • Law Offices of Joshua N. Garick, P.C.
                                                                          34 Salem St
                                                                          Suite 202
                                                                          Reading, MA 01867
                                                                        • Phone Number
                                                                        • (617)600-7520


        Encore Boston Harbor
    I- Defendant
        Allas                                                      '     ( Party Attorney
                                                                                                                  More Party Information


    l   ~6=f~n~:~tLLC . - - -- ----- -·· ~-
        Alias
                                                                                                                  More Party Information ·
                ----------- - - -
        Wynn Resorts, LTD
    I   - Defendant
                               -·--· -·--··-·-
        Allas                                                      .1    (Party Attorney
                                                                                                                  More Party Information .




    (Ticklers



https://www .masscourts.org/eservices/search.page.3 .1 ?x= 1QKFwyOXnAijkx.Qrp-bhh5UftV7*9z3LaSDVri5 .. . 8/5/2019
CaBe Details - Massachusetts Trial Court 4                                                                                                 Page 2 of 3
                       Case 1:19-cv-11679 Document 1-8 Filed 08/05/19 Page 3 of 4


   Tickler

   Service                                          07/15/2019             10/15/2019             92
   Answer                                           07/15/2019             11/12/2019             120
   Rule 12/19/20 Served By                          07/15/2019             11/12/2019             120
   Rule 12/19/20 Filed By                           07/15/2019             12/12/2019             150
   Rule 12/19/20 Heard By                           07/15/2019             01/13/2020             182
   Rule 15 Served By                                07/15/2019             11/12/2019             120
   Rule 15 Filed By                                 07/15/2019             12/12/2019             150
   Rule 15 Heard By                                 07/15/2019             01/13/2020             182

   Discovery                                        07/15/2019             05/11/2020             301
   Rule 56 Served By                                07/15/2019             06/09/2020             330
   Rule 56 Filed By                                 07/15/2019             07/09/2020             360
   Final Pre-Trial Conference                       07/15/2019             11/06/2020             480
   Judgment                                         07/15/2019             07/14/2021             730




  [ Docket lnfonnatlon
   Docket        Docket Text
   Date

   07/15/2019    Attorney appearance
                 On this date Joshua Garick, Esq. added for Plaintiff A. Richard Schuster

   07/15/2019    Case assigned to:
                 DCM Track F - Fast Track was added on 07/15/2019

   07/15/2019    Original civil complaint filed.
   07/15/2019    Civil action cover sheet filed.                                                                                       2
   07/15/2019    Demand for jury trial entered.
   07/15/2019    A. Richard Schuster Individually and On behalf of all others similarly situated's MOTION for appointment of Special   3
                 Process Server.
                 to appoint Robert Messina and/or Associates Constable. Dated:07/15/2019, Motion ALLOWED. Copy given in hand on
                 07/15/2019

   07/25/2019    Service Returned for                                                                                                  4
                 Defendant Encore Boston Harbor: Service through person in charge I agent;

                 07/16/2019, in hand to Ms. "Jane Doe", 1 Broadway, Everett, MA

   07/25/2019    Service Returned for                                                                                                  5
                 Defendant Wynn MA, LLC: Service through person in charge I agent;

                 07/15/2019, in hand to Ross DePina, 155 Federal Street, Boston, MA

   07/25/2019    Service Returned for                                                                                                  6
                 Defendant Wynn Resorts, LTD: Service through person in charge I agent;

                 07/15/2019, in hand to Ross DePina, 155 Federal Street, Boston, MA




   ( Case Disposition
   Disposition                                                                              Case Judge

   Pending




https://www.masscourts.org/eservices/search.page.3. l ?x=l QKFwyOXnAijkxQrp-bhh5UftV7*9z3LaSDVri5... 8/5/2019
 Case Details - Massachusetts Trial Court 4                                                         Page 3 of 3
                        Case 1:19-cv-11679 Document 1-8 Filed 08/05/19 Page 4 of 4




https://www.masscourts.org/eservices/search.page.3 .1 ?x=l QK.FwyOXnAijkxQrp-bhh5UftV7*9z3LaSDVri5... 8/5/2019
..,   ';   ..,,

                  Case 1:19-cv-11679 Document 1-9 Filed 08/05/19 Page 1 of 3




                                EXHIBIT 9
           •;    .
 JS 44 (Rev. 06/17)                          Case 1:19-cv-116avitc~s~rf8/05/19 Page 2 of 3
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law except as
 provided bY, I~~ rules of.cC?urt, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of lllltiating the Civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
        A. Richard Schuster, individually and on behalf of all others                                                Encore Boston Harbor, Wynn MA, LLC, and Wynn Resorts, LTD
 similarly situated
   (b) County of Residence of First Listed Plaintiff                                                                County of Residence ofFirst Listed Defendant                    Middlesex County
                                     (EXCEPT IN U.S. PLAINTIFF CASES)                                                                          (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:         IN LAND CONDEMNATION CASES, USE TIIE LOCATION OF
                                                                                                                                  TIIE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Telephone Number)                                                      Attorneys (If Known)
            Joshua N. Garick, LAW OFFICES OF JOSHUA N. GARICK, P.C.                                                 Wayne F. Dennison, Brown Rudnick LLP
            34 Salem Street, Suite 202                                                                              One Financial Center
            Reading, MA 01867 (617) 600-7520                                                                        Boston, MA 02111

II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnly)                                                 m.    CITIZENSIDP OF PRINCIPAL p ARTIES (Place an "X" In One Box/or Plaintiff
                                                                                                               (For Diversity Cases Only)                                                and One Box/or Defendant)
CJ I      U.S. Government                CJ 3 Federal Question                                                                                 PTF       DEF                                              PTF       DEF
             Plaintiff                               (U,S. Government Not a Party)                        Citizen of This State                CJ I      CJ I     Incorporated or Principal Place          CJ 4     CJ 4
                                                                                                                                                                    of Business In This State
CJ 2 U.S. Government                     ~4       Divenity                                             Citizen of Another State                i:!C 2     QI: 2   lncOipOratcd and Principal Place          05      05
            Defendant                              (Indicate Citizenship ofParties in Item III)                                                                      of Business In Another State

                                                                                                       Citizen or Subject of a                 CJ 3       CJ 3    Foreign Nation                            06      06
                                                                                                         For. Co
IV. NATURE OF SUIT (Place an "X"tnOneBoxOnlyJ                                                                                                             Click here for: Nature of Suit Code Descri tions.
                                                                                                                                                                                    d
CJ    110 Insurance                          PERSONAL INJURY                 PERSONAL INJURY           CJ 625 Drug Related Seizure                 CJ 422 Appeal 28 USC 158             CJ 375 False Claims Act
CJ    120 Marine                        CJ   310 Airplane                 CJ 365 Personal Injury -            of Property 21 USC 881               CJ 423 Withdrawal                    CJ 376QuiTam(31 USC
CJ    130 Miller Act                    CJ   315 Airplane Product                  Product Liability   CJ 690 Other                                        28 USC 157                             3729(a))
CJ    140 Negotiable Instrument                   Liability               CJ 367 Health Care/                                                                                           CJ   400 State Reapportionment
CJ    150 Recovery of Overpayment       CJ   320 Assault, Libel &                 Pharmaceutical                                                                                        CJ   410 Antitrust
          & Enforcement of Judgment               Slander                         Personal Injury                                                  CJ 820 Copyrights                    CJ   430 Banks and Banking
CJ    151 Medicare Act                  CJ   330 Federal Employers'               Product Liability                                                CJ 830 Patent                        CJ   450 Commerce
CJ    152 Recovery of Defaulted                   Liability               CJ 368 Asbestos Personal                                                 CJ 835 Patent - Abbreviated          CJ   460 Deportation
          Student Loans                 CJ   340 Marine                            Injury Product                                                          New Drug Application         CJ   470 Racketeer Influenced and
          (Excludes Veterans)           CJ   345 Marine Product                    Liability                                                       CJ 840 Trademark                              Corrupt Organizations
CJ    153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY          ,,                                                                               CJ   480 Consumer Credit
          of Veteran's Benefits         CJ   350 Motor Vehicle            CJ 370 Other Fraud            CJ 710 Fair Labor Standards                CJ   861 HIA (1395ft)                CJ   490 Cable/Sat TV
CJ    160 Stockholders' Suits           CJ   355 Motor Vehicle            CJ 3 71 Truth in Lending              Act                                CJ   862 Black Lung (923)            CJ   850 Securities/Commodities/
QIC   190 Other Contract                         Product Liability        CJ 380 Other Personal        CJ 720 Labor/Management                     CJ   863 DIWC/DIWW (405(g))                   Exchange
CJ    195 Contract Product Liability    CJ   360 Other Personal                   Property Damage               Relations                          CJ   864 SSID Title XVI              CJ   890 Other Statutory Actions
CJ    196 Franchise                              Injury                   CJ 385 Property Damage       CJ 740 Railway Labor Act                    CJ   865 RSI (405(g))                CJ   891 AgricuJtural Acts
                                        CJ   362 Pcnonal Injury -                 Product Liability    CJ 751 Family and Medical                                                        CJ   893 Environmental Matters
                                                 Medical           ·cc                                          Leave Act                                                               CJ   895 Freedom of Information
                                                                                                       CJ 790 Other Labor Litigation                                                             Act
CJ    210 Land Condemnation             CJ 440 Other Civil Rights            Babeu Corpu:              CJ 791 Employee Retirement                  CJ 870 Taxes (U.S. Plaintiff         CJ   896 Arbitration
CJ    220 Foreclosure                   CJ 441 Voting                     CJ 463 Alien Detainee                Income Security Act                        or Defendant)                 CJ   899 Administrative Procedure
CJ    230 Rent Lease & Ejectment        CJ 442 Employment                 CJ 510 Motions to Vacate                                                 CJ 871 IRS-Third Party                        Act/Review or Appeal of
CJ    240 Torts to Land                 CJ 443 Housing/                         Sentence                                                                  26USC 7609                             Agency Decision
CJ    245 Tort Product Liability               Accommodations             CJ 530 General                                                                                                CJ   950 Constitutionality of
CJ    290 All Other Real Property       CJ 445 Amer. w/Disabilities -     CJ 535 Death Penalty                                                                                                   State Statutes
                                               Employment                    Other:                    CJ 462 Naturalization Application
                                        CJ 446 Amer. w/Disabilities -     CJ 540 Mandamus & Other      CJ 465 Other Immigration
                                               Other                      CJ 550 Civil Rights                    Actions
                                        CJ 448 Education                  CJ 555 Prison Condition
                                                                          CJ 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement
V. ORIGIN (Place an            "X" in One Box Only)
0 I      Original_          t,(2 Removed from                  0   3     Remanded from            0 4 Reinstated or         O 5 Transferred from                  0 6 Multidistrict                0 8 Multidistrict
         Proceeding                 State Court                          Appellate Court              Reopened                  Another District                      Litigation -                     Litigation -
                                                                                                                                     (s   ci                          Transfer                         Direct File
                                              Cite the U.S. Civil Statute under which you are filing (Do 11ot du Jurud"""111al - t a u11ku tllwnlty):
VI. CAUSE OF ACTION Bnef
                     2~ U.S.?. _1332 d 1441 1446 and 1453 b
                         descnpt1on of cause:
                                                Breach of Contract
VII. REQUESTED IN     GI CHECK IF nns IS A CLASS ACTION                                                     DEMAND$                                           CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                            30,000,000.00                                   JURYDEMAND:          lli( Yes   • No
VIII. RELATED CASE(S)
                        (See Instructions):
      IF ANY                                JUDGE                                                                                                       DOCKET NUMBER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECORD
08/05/2019                                                                   Isl Wayne F. Dennison
FOR OFFICE USE ONLY

      RECEIPT#                      AMOUNT                                      APPLYING lFP                                       JUDGE                                MAG.JUDGE
                 -----
. ..    ~




                            Case 1:19-cv-11679 Document 1-9 Filed 08/05/19 Page 3 of 3
                                                         UNITED STATES DISTRICT COURT
                                                          DISTRICT OF MASSACHUSETTS


       1. Title of case (name of first party on each side only)   A. Richard Schustar, Individually and on behalf DI all others similarly situated v. Encore Boston Hart>or




       2. Category In which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
          rule 40.1(a)(1)).


            •@]      I.

                     II.
                               160,400,410,441,535, 830*, 835*, 850,891,893, R.23, REGARDLESS OF NATURE OF SUIT.

                               110,130,190,196,370,375,376,440,442,443,445,446,448,470, 751,820*,840*,895,896,899.



            •        Ill.
                               120,140,150,151,152,153,195,210,220,230,240,245,290,310,315,320,330,340,345,350,355,360,362,
                               365,367,368,371,380,385,422,423,430,450,460,462,463,465,480,490,510,530,540,550,555,560,625,
                               690,710,720,740,790, 791,861-865,870,871,890,950.


                               *Also complete AO 120 or AO 121. for patent, trademark or copyright cases.


       3. Title and number, If any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been flied In this
          district please Indicate the title and number of the first flied case In this court.



       4. Has a prior action between the same parties and based on the same claim ever bee~ In this cou'fl;-,

                                                                                                      YES       lJ                NO       liJ
       5. Does the complaint In this case question the constitutionality of an act of congress affecting the public Interest?                                  (See 28 USC
          §2403)


            If so, Is the U.SA or an officer, agent or employee of the U.S. a party?
                                                                                                      YES
                                                                                                               •                  NO       @]
                                                                                                      YES
                                                                                                               •
       6. Is this case required to be heard and determined by a district court of three judges rrsrnt to title 28 USC §2284?
                                                                                                                                  NO
                                                                                                                                           •
                                                                                                                                           @]
                                                                                                                                           •
                                                                                                      YES                         NO


                                                                                                     division?•
                                                                                                      YES
                                                                                                                 ••
       7. Do all of the parties In this action, excluding governmental agencies of the United States and the Commonwealth of
          Massachusetts ("governmental agencies"), residing In Massachusetts reside In th•                         Local Rule 40.1(d)).
                                                                                                                                  NO

                     A.        If yes, In which dlvislpn-df>..!l! of the non-governmental pmi1rs reside?



                     B.
                               Eastern Division     LJ                    Central Division         LJ                             Western Division

                               If no, In which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,
                                                                                                                                                              •
                               residing In Massachusetts reside?


                               Eastern Division
                                                    •                     Central Division          D                             Western Division

       8. If filing a Notice of Removal - are there any motions pending In the state court requiring the attention of this Court? (If yes,
                                                                                                                                                               D
          submit a separate sheet Identifying the motions)



       (PLEASE TYPE OR PRINT)
                                                                                                      YES
                                                                                                                 •                NO        @]

       ATTORNEY'S NAME Wayne F. Dennison, Brown Rudnick LLP
       ADDRESS One Financial Center, Boston, MA 02111
       TELEPHONE NO• .:6~1.:...7-..:8:.::56=.-..:8=20.=_0:___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                             (CategoryForm1-2019.wpd)
